Exhibit 10.1

 

INVESTMENT AGREEMENT

 

This INVESTMENT AGREEMENT (this “Agreement”), is entered into as of December 6,
2016 (the “Closing Date”) by and between PDC Energy, Inc., a Delaware
corporation (the “Company”), and each of the Investors identified on Schedule
2.01 of this Agreement (collectively, the “Investors” and each individually, an
“Investor”).  This Agreement shall be deemed to have been entered into
simultaneously with the closings of the transactions contemplated by that
certain Stock Purchase and Sale Agreement by and among the sellers party
thereto, Arris Petroleum Corporation (“Arris”), Kimmeridge Energy Management
Company GP, LLC (“Kimmeridge Energy”) and the Company (the “Acquisition
Agreement”).  The Acquisition Agreement was entered into on August 23, 2016 (the
“Acquisition Agreement Date”).

 

RECITALS

 

WHEREAS, pursuant to the Acquisition Agreement, the sellers party thereto have
agreed to sell to the Company, and the Company has agreed to purchase from such
sellers, all of the issued and outstanding capital stock of Arris, subject to
the terms and conditions set forth therein (the “Acquisition”);

 

WHEREAS, pursuant to that certain Asset Purchase and Sale Agreement, by and
among 299 Resources, LLC, 299 Pipeline, LLC, 299 Production, LLC (collectively, 
the “299 Sellers”), Kimmeridge Energy and the Company, dated August 23, 2016
(the “299 Asset Purchase Agreement”), the 299 Sellers have agreed to sell and
assign to the Company, and the Company has agreed to purchase and assume from
the 299 Sellers, certain specified assets and liabilities, subject to the terms
and conditions set forth therein (the “299 Asset Acquisition”);

 

WHEREAS, as part of the consideration payable by the Company in the Acquisition,
the Company has agreed to sell to the Investors, and the Investors have agreed
to purchase from the Company, the Purchased Securities (as defined below) on the
terms and subject to the conditions set forth in this Agreement;

 

WHEREAS, as part of the consideration payable by the Company in the 299 Asset
Acquisition, the Company has agreed to sell to the 299 Sellers, and the 299
Sellers have agreed to purchase from the Company, shares of Common Stock on the
terms and subject to the conditions set forth in the 299 Investment Agreement;

 

WHEREAS, the Company has agreed to provide to each Investor the registration and
other rights set forth in this Agreement with respect to the Purchased
Securities; and

 

WHEREAS, the Company and each Investor desire to set forth certain agreements
herein.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties to this Agreement
hereby agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I
DEFINITIONS

 

Section 1.01                             Definitions.  As used in this
Agreement, the following terms have the following meanings:

 

“299 Investment Agreement” means that certain Investment Agreement, by and among
the 299 Investors and the Company, dated the date hereof.

 

“299 Asset Acquisition” has the meaning set forth in the Recitals of this
Agreement.

 

“299 Asset Purchase Agreement” has the meaning set forth in the Recitals of this
Agreement.

 

“299 Investors” has the meaning given to the term “Investors” in the 299
Investment Agreement.

 

“299 Selling Holders” has the meaning given to the term “Selling Holders” in the
299 Investment Agreement.

 

“299 Transfer Restricted Securities” has the meaning given to the term “Transfer
Restricted Securities” in the 299 Investment Agreement.

 

“Acquisition” has the meaning set forth in the Recitals of this Agreement.

 

“Acquisition Agreement” has the meaning set forth in the preamble to this
Agreement.

 

“Acquisition Agreement Date” has the meaning set forth in the preamble to this
Agreement.

 

“Actions” has the meaning set forth in Section 3.11 of this Agreement.

 

“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person.  For purposes of this definition, “control” (including, with correlative
meanings, “controlling”, “controlled by” and “under common control with”) shall
mean the power to direct or cause the direction of the management and policies
of such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Beneficially Own” means, with respect to any securities, having “beneficial
ownership” of such securities for purposes of Rule 13d-3 under the Exchange Act
(or any successor statute or regulation).

 

“Blackout and Delay Events” has the meaning set forth in Section 8.04 of this
Agreement.

 

2

--------------------------------------------------------------------------------


 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in Denver, Colorado or New York, New York are authorized or
required by Law or executive order to close.

 

“Bylaws” means the bylaws of the Company, as amended from time to time prior to
the date hereof.

 

“Certificate of Incorporation” means the Certificate of Incorporation of the
Company, as amended from time to time prior to the date hereof.

 

“Closing” has the meaning set forth in Section 2.02 of this Agreement.

 

“Closing Securities” means 4,933,553 shares of Common Stock.

 

“Closing Date” has the meaning set forth in the preamble to this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means shares of the Company’s common stock, par value $.01 per
share, and any shares of Common Stock issued or issuable with respect thereto
(whether by way of a stock dividend or stock split or in exchange for or upon
conversion of such shares or otherwise in connection with a combination of
shares, recapitalization, merger, consolidation or other corporate
reorganization).

 

“Company” has the meaning set forth in the preamble to this Agreement.

 

“Company Financial Statements” has the meaning set forth in Section 3.03 of this
Agreement.

 

“Company Organizational Documents” means the Certificate of Incorporation and
the Bylaws.

 

“Company Related Parties” has the meaning set forth in Section 6.02 of this
Agreement.

 

“Company SEC Documents” has the meaning set forth in Section 3.03 of this
Agreement.

 

“Company Stock Plans” has the meaning set forth in Section 3.04 of this
Agreement.

 

“Confidentiality Agreements” has the meaning set forth in the Acquisition
Agreement.

 

“Contract” means any contract, agreement, indenture, note, bond, mortgage, deed
of trust, loan, instrument, lease, license, commitment or other arrangement,
understanding, undertaking, commitment or obligation, whether written or oral.

 

“Controlled Group” has the meaning set forth in Section 3.20 of this Agreement.

 

“Credit Facility” has the meaning set forth in Section 3.04 of this Agreement.

 

3

--------------------------------------------------------------------------------


 

“Director” means any member of the Board of Directors.

 

“Drilling Partnership” has the meaning set forth in Section 3.01 of this
Agreement.

 

“Environmental Law” has the meaning set forth in Section 3.19(a) of this
Agreement.

 

“Effectiveness Period” has the meaning set forth in Section 8.02 of this
Agreement.

 

“Equity Compensation Plans” has the meaning set forth in Section 3.07 of this
Agreement.

 

“ERISA” has the meaning set forth in Section 3.20 of this Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder.

 

“Expected Effectiveness Date” has the meaning set forth in Section 8.02 of this
Agreement.

 

“Expected Filing Date” has the meaning set forth in Section 8.02 of this
Agreement.

 

“Fundamental Representations” means (a) with respect to the Company, the
representations and warranties set forth in Section 3.01 (Organization and Good
Standing), Section 3.02 (Due Authorization; Valid Execution and Delivery;
Enforceability), Section 3.04 (Capitalization), Section 3.06 (The Purchased
Securities), Section 3.08 (No Violation or Default) with respect to charter or
bylaws or similar organizational documents and any Law or judgment or order of
any arbitrator, Section 3.09 (No Conflicts) with respect to charter or bylaws or
similar organizational documents and any Law or judgment or order of any
arbitrator and Section 3.27 (Certain Fees) and (b) with respect to an Investor,
the representations and warranties set forth in Section 4.01 (Existence),
Section 4.02 (Authorization; Enforceability), Section 4.03 (No Conflicts) with
respect to charter or bylaws or similar organizational documents and any Law or
judgment or order of any arbitrator and Section 4.05(a) and
4.05(d) (Unregistered Securities).

 

“GAAP” means generally accepted accounting principles in the United States of
America as of the date hereof.

 

“Governmental Authority” means, with respect to a particular Person, any state,
county, city and political subdivision of the United States in which such Person
or such Person’s Property is located or which exercises valid jurisdiction over
any such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them that exercises valid
jurisdiction over any such Person or such Person’s Property.  Unless otherwise
specified, all references to Governmental Authority herein with respect to the
Company shall mean a Governmental Authority having jurisdiction over the
Company, its Subsidiaries or any of their respective Properties.

 

“Grant Date” has the meaning set forth in Section 3.05 of this Agreement.

 

“Holdback Securities” means 456,925 shares of Common Stock.

 

4

--------------------------------------------------------------------------------


 

“Holder” means the record holder of any Transfer Restricted Securities.

 

“Holders’ Representative” has the meaning set forth in Section 8.05(b) of this
Agreement.

 

“Initiating Holder” has the meaning set forth in Section 8.05(k) of this
Agreement.

 

“Investor” has the meaning set forth in the preamble to this Agreement.

 

“Investor Related Parties” has the meaning set forth in Section 6.01 of this
Agreement.

 

“IRS” means the United States Internal Revenue Service.

 

“Kimmeridge Energy” has the meaning set forth in the preamble to this Agreement.

 

“Law” means any applicable federal, state or local order, writ, injunction,
judgment, settlement, award, decree, statute, law (including common law),
rule or regulation.

 

“Lock-Up Period” has the meaning set forth in Section 7.02 of this Agreement.

 

“Losses” means actual losses, claims, damages, liabilities, taxes, expenses
(including reasonable expenses of investigation and reasonable attorneys’ fees
and expenses), judgments, fines, penalties and amounts paid in settlement.

 

“Material Adverse Effect” has the meaning set forth in Section 3.01 of this
Agreement.

 

“Minimum Underwritten Offering Amount” has the meaning set forth in
Section 8.05(k) of this Agreement.

 

“Money Laundering Laws” has the meaning set forth in Section 3.24 of this
Agreement.

 

“Nasdaq” means the Nasdaq Global Select Market or any other principal stock
exchange or market upon which the Common Stock may trade.

 

“Person” means any individual, corporation, general partnership, limited
partnership, limited liability partnership, joint venture, association,
joint-stock company, trust, limited liability company, unincorporated
organization or Governmental Authority.

 

“Piggyback Notice” has the meaning set forth in Section 8.03(a) of this
Agreement.

 

“Piggyback Registration” has the meaning set forth in Section 8.03(a) of this
Agreement.

 

“Piggyback Request” has the meaning set forth in Section 8.03(a) of this
Agreement.

 

“Plan” has the meaning set forth in Section 3.20 of this Agreement.

 

“Property” or “Properties” means any interest in any kind of property or asset,
whether real, personal or mixed, or tangible or intangible (including
intellectual property rights).

 

5

--------------------------------------------------------------------------------


 

“Purchased Securities” means the Closing Securities and the Holdback Securities.

 

“Registration Statement” has the meaning set forth in Section 8.02 of this
Agreement.

 

“Representatives” means, with respect to a specified Person, the officers,
directors, managers, employees, agents, counsel, accountants, investment
bankers, and other representatives of such Person and, when used with respect to
each Investor, also includes each Investor’s direct and indirect stockholders,
partners, members, subsidiaries, parent companies and other Affiliates.

 

“Sanctions” has the meaning set forth in Section 3.25 of this Agreement.

 

“Sanctioned Country” has the meaning set forth in Section 3.25 of this
Agreement.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Secondary Securities” has the meaning set forth in Section 8.05(k) of this
Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder.

 

“Selling Holder” means a Holder who is selling Transfer Restricted Securities
pursuant to a Registration Statement.

 

“Short Sales” means all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act, whether or not against the box, and
forward sale Contracts, options, puts, calls, short sales, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements, and sales and other transactions through non-U.S. broker dealers
or foreign regulated brokers.

 

“Stock Options” has the meaning set forth in Section 3.05 of this Agreement.

 

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which: (a) such Person or a Subsidiary of such Person is a general partner or
manager; (b) at least a majority of the outstanding equity interest having by
the terms thereof ordinary voting power to elect a majority of the board of
directors or similar governing body of such corporation or other entity
(irrespective of whether or not at the time any equity interest of any other
class or classes of such corporation or other entity shall have or might have
voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more of its
Subsidiaries; or (c) any corporation or other entity as to which such Person
consolidates for accounting purposes.

 

“Threshold Amount” has the meaning set forth in Section 6.03 of this Agreement.

 

“Transaction Documents” means collectively, this Agreement and the Acquisition
Agreement.

 

6

--------------------------------------------------------------------------------


 

“Transfer Restricted Securities” has the meaning set forth in Section 8.01 of
this Agreement.

 

“Underwritten Offering” has the meaning set forth in Section 8.05(k) of this
Agreement.

 

“Underwritten Offering Notice” has the meaning set forth in Section 8.05(k) of
this Agreement.

 

ARTICLE II
AGREEMENT TO SELL AND PURCHASE

 

Section 2.01                             Sale and Purchase.  Subject to the
terms and conditions of this Agreement and the Acquisition Agreement the Company
hereby agrees (i) to issue at the Closing to each Investor the number of Closing
Securities set forth opposite such Investor’s name on Schedule 2.01 of this
Agreement and (ii) to issue, upon the cancellation of the stock certificate
representing the Holdback Shares (as defined in the Purchase Agreement), on the
date that is six months following the Closing Date, the Holdback Securities in
accordance with an allocation to be set forth on a schedule to be delivered to
the Company by Kimmeridge Energy no later than seven (7) days prior to the date
that is six months following the Closing Date.

 

(a)                                 Consideration. The Purchased Securities
shall be issued to each Investor as Stock Consideration (as defined in the
Acquisition Agreement) to pay a portion of the Purchase Price (as defined in the
Acquisition Agreement) for the assets described in the Acquisition Agreement.

 

Section 2.02                             Closing.  Pursuant to the terms of this
Agreement, the consummation of the issuance of the Purchased Securities
hereunder shall occur simultaneously with both (a) the execution of this
Agreement and (b) the closing of the transactions contemplated by the
Acquisition Agreement (the “Closing”). The parties to this Agreement agree that
the Closing may occur via delivery of electronic copies of the Transaction
Documents and the closing deliverables contemplated hereby and thereby. Unless
otherwise provided herein, all proceedings to be taken and all documents to be
executed and delivered by all parties to this Agreement at the Closing will be
deemed to have been taken and executed simultaneously, and no proceedings will
be deemed to have been taken nor documents executed or delivered until all have
been taken.

 

Section 2.03                             Company Closing Deliverables.  Upon the
terms and subject to the conditions of this Agreement, at or prior to the
Closing, the Company shall deliver (or cause to be delivered) to each Investor
each of the following:

 

(a)                                 a certificate or certificates representing
such Investor’s Closing Securities and the Common Stock shall be delivered using
customary book-entry procedures, and meeting the requirements of the Company
Organizational Documents, registered in such name(s) as such Investor has
designated (which shall be limited to such Investor and its Affiliates), free
and clear of any liens, security interests, pledges, charges, encumbrances,
mortgages and restrictions other than transfer restrictions under applicable
federal and state securities Laws and this Agreement;

 

(b)                                 a certificate of the Secretary or Assistant
Secretary of the Company dated as of the Closing Date, certifying as to and
attaching: (i) the Certificate of Incorporation, as filed with

 

7

--------------------------------------------------------------------------------


 

the Delaware Secretary of State, which shall be in full force and effect,
(ii) the Bylaws, (iii) resolutions of the Board of Directors authorizing and
approving the Transaction Documents and the transactions contemplated thereby,
including the issuance of the Purchased Securities to each Investor, and
(iv) the incumbency of the officers executing the Transaction Documents;

 

(c)                                  a certificate of the Secretary of State of
the State of Delaware evidencing the good standing of the Company as of that
date;

 

(d)                                 an Officer’s Certificate substantially in
the form attached to this Agreement as Exhibit A;

 

(e)                                  evidence the Company has delivered
instruction to the Company’s transfer agent to deliver the Holdback Shares to
the Escrow Agent within three (3) Business Days of the Closing; and

 

(f)                                   evidence the Company has filed a
notification of listing of the Common Stock included in the Purchased Securities
with Nasdaq and an e-mail from a representative of Nasdaq confirming that
Nasdaq’s review of the Listing of Additional Shares form has been completed.

 

Section 2.04                             Investor Closing Deliverables.  Upon
the terms and subject to the conditions of this Agreement, at Closing, each such
Investor shall deliver (or cause to be delivered) to the Company a duly
completed and executed IRS Form W-9 (or, in the case of an Investor that is a
non-U.S. person, a duly completed and executed IRS Form W-8BEN, W-8BEN-E,
W-8ECI, W-8IMY or W-8EXP, as applicable).

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to the Investors, as of the Closing Date, as
follows:

 

Section 3.01                             Organization and Good Standing.  Each
Subsidiary of the Company is listed on Exhibit B hereto and each drilling
partnership of the Company is listed on Exhibit C hereto (each, a “Drilling
Partnership” and collectively, the “Drilling Partnerships”); provided that none
of the Drilling Partnerships shall, for purposes of this Agreement, constitute a
Subsidiary of the Company. The Company, its Subsidiaries and the Drilling
Partnerships have been duly organized or formed and are validly existing and in
good standing under the laws of their respective jurisdictions of organization
or formation, are duly qualified to do business and are in good standing in each
jurisdiction in which their respective ownership or lease of property or the
conduct of their respective businesses requires such qualification, and have all
organizational power and authority necessary to own or hold their respective
Properties and to conduct the businesses in which they are engaged, except where
the failure to be so qualified, in good standing or have such power or authority
would not, individually or in the aggregate, have a material adverse effect on
the business, properties, management, financial position, stockholders’ equity,
results of operations or prospects of the Company, its Subsidiaries and the
Drilling Partnerships taken as a whole or on the performance by the Company of
its obligations under this Agreement (a “Material Adverse Effect”). The Company
does not own or control, directly or

 

8

--------------------------------------------------------------------------------


 

indirectly, any Person other than its Subsidiaries listed in Exhibit B hereto
and the Drilling Partnerships listed on Exhibit C hereto.

 

Section 3.02                             Due Authorization; Valid Execution and
Delivery; Enforceability.  The Company has full corporate right, power and
authority to execute and deliver this Agreement and each other Transaction
Document and to perform its obligations hereunder and thereunder, and all action
required to be taken for the due and proper authorization, execution and
delivery by it of this Agreement and each other Transaction Document and the
consummation by it of the transactions contemplated hereby and thereby has been
duly and validly taken.  This Agreement has been duly authorized, executed and
delivered by the Company.  When duly executed and delivered by the parties
thereto in accordance with their terms, each of the Transaction Documents will
constitute the legal, valid and binding obligations of the Company, enforceable
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent transfer and similar Laws affecting
creditors’ rights generally or by general principles of equity.

 

Section 3.03                             Company SEC Documents.  The Company has
filed or furnished with the SEC all reports, schedules, forms, statements and
other documents (including exhibits) required to be filed or furnished by it
under the Exchange Act or the Securities Act since the filing of the Company’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2015 (all such
documents collectively, the “Company SEC Documents”).  The Company SEC
Documents, including any audited or unaudited financial statements and any notes
thereto or schedules included therein (the “Company Financial Statements”), at
the time filed or furnished (i) did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, (ii) complied in all material
respects with the applicable requirements of the Exchange Act and the Securities
Act, as the case may be, (iii) complied as to form in all material respects with
applicable accounting requirements and with the published rules and regulations
of the SEC with respect thereto, (iv) were prepared in accordance with GAAP
applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto or, in the case of unaudited statements, as
permitted by Form 10-Q of the SEC) and (v) fairly present (subject in the case
of unaudited statements to normal, recurring and year-end audit adjustments) in
all material respects the consolidated financial position of the business of
Company as of the dates thereof and the consolidated results of its operations
and cash flows for the periods then ended.  The pro forma financial information
and the related notes thereto included in the Company SEC Documents have been
prepared in accordance with the applicable requirements of the Securities Act
and the Exchange Act, as applicable, and the assumptions underlying such pro
forma financial information are reasonable and are set forth in the Company SEC
Documents.

 

Section 3.04                             Capitalization.  The authorized capital
stock of the Company is as set forth in the Company SEC Documents.  As of the
Acquisition Agreement Date, (i) 47,169,690 shares of Common Stock were issued
and outstanding, (ii) no shares of preferred stock of the Company were issued
and outstanding, and (iii) 830,264 shares of Common Stock were authorized and
available for issuance under the stock-based compensation plans of the Company
(the “Company Stock Plans”). All the outstanding shares of capital stock of the
Company have been duly and validly authorized and issued and are fully paid and
non-assessable and are not subject to any

 

9

--------------------------------------------------------------------------------


 

pre-emptive or similar rights; except as described in or expressly contemplated
by the Company SEC Documents, there are no outstanding rights (including,
without limitation, pre-emptive rights), warrants or options to acquire, or
instruments convertible into or exchangeable for, any shares of capital stock or
other equity interest in the Company or any of its Subsidiaries, or any
Contract, commitment, agreement, understanding or arrangement of any kind
relating to the issuance of any capital stock of the Company, or any of its
Subsidiaries, any such convertible or exchangeable securities or any such
rights, warrants or options, except for awards granted from time to time in the
ordinary course of business under the Equity Compensation Plans (as defined
below); to the best knowledge of the Company and after due inquiry, there are no
outstanding rights (including, without limitation, pre-emptive rights), warrants
or options to acquire, or instruments convertible into or exchangeable for, any
equity interest in any Drilling Partnership, or any Contract, commitment,
agreement, understanding or arrangement of any kind relating to the issuance of
any equity interest in the Drilling Partnerships, any such convertible or
exchangeable securities or any such rights, warrants or options; the capital
stock of the Company conforms in all material respects to the description
thereof contained in the Company SEC Documents; and all the outstanding shares
of capital stock or other equity interests of each of its Subsidiaries and, to
the best knowledge of the Company after due inquiry, each Drilling Partnership
owned, directly or indirectly, by the Company have been duly and validly
authorized and issued, are fully paid and non-assessable and are owned directly
or indirectly by the Company, free and clear of any lien, charge, encumbrance,
security interest, restriction on voting or transfer or any other claim of any
third party, except for liens, charges, encumbrances, security interests,
restrictions on voting or transfer or other claims disclosed in the Company SEC
Documents, including pursuant to the Third Amended and Restated Credit Agreement
dated as of May 21, 2013, as amended, among the Company, the guarantor parties
thereto, the lender parties thereto and JPMorgan Chase Bank, N.A., as
administrative agent (the “Credit Facility”).

 

Section 3.05                             Stock Options.  With respect to the
stock options (the “Stock Options”) granted pursuant to the Company Stock Plans,
(i) each Stock Option intended to qualify as an “incentive stock option” under
Section 422 of the Code so qualifies, (ii) each grant of a Stock Option was duly
authorized no later than the date on which the grant of such Stock Option was by
its terms to be effective (the “Grant Date”) by all necessary corporate action,
including, as applicable, approval by the Board of Directors (or a duly
constituted and authorized committee thereof) and any required stockholder
approval by the necessary number of votes or written consents, and the award
agreement governing such grant (if any) was duly executed and delivered by each
party thereto, (iii) each such grant was made in accordance with the terms of
the Company Stock Plans, the Exchange Act and all other applicable laws and
regulatory rules or requirements, including the rules of the Nasdaq and any
other exchange on which Company securities are traded, and (iv) each such grant
was properly accounted for in accordance with GAAP in the financial statements
(including the related notes) of the Company and disclosed in the Company’s
filings with the SEC in accordance with the Exchange Act and all other
applicable Laws.  The Company has not knowingly granted, and there is no and has
been no policy or practice of the Company of granting, Stock Options prior to,
or otherwise coordinating the grant of Stock Options with, the release or other
public announcement of material information regarding the Company or its
Subsidiaries or their results of operations or prospects.

 

Section 3.06                             The Purchased Securities.  The
Purchased Securities to be issued and sold by the Company hereunder have been
duly authorized and, when issued and delivered against

 

10

--------------------------------------------------------------------------------


 

receipt of the consideration therefor as provided herein and contemplated by
Section 2.01(a), will be duly and validly issued, will be fully paid and
nonassessable.  The Common Stock included in the Purchased Securities will
conform to the descriptions thereof in the Company SEC Documents as filed on or
prior to the Acquisition Agreement Date.  The issuance of the Purchased
Securities is not, and will not be, subject to any preemptive or similar rights.

 

Section 3.07                             No Material Change.  Since the date of
the most recent audited financial statements of the Company included or
incorporated by reference in the Company SEC Documents, (i) there has not been
any change in the capital stock or other equity interest (other than the
issuance of shares of Common Stock upon exercise of options described as
outstanding in, and grants, exercises, forfeitures, withholdings and similar
ordinary course changes relating to awards under existing equity incentive plans
described in the Company SEC Documents (the “Equity Compensation Plans”)),
change in short-term debt or long-term indebtedness for borrowed money of the
Company (other than under the Credit Facility), any of its Subsidiaries or any
Drilling Partnership, or any dividend or distribution of any kind declared, set
aside for payment, paid or made by the Company on any class of capital stock, or
any Material Adverse Effect, or any development involving a prospective Material
Adverse Effect, in or affecting the business, Properties, management, financial
position, stockholders’ equity, results of operations or prospects of the
Company and its Subsidiaries taken as a whole; (ii) none of the Company, any of
its Subsidiaries, or, to the best knowledge of the Company after due inquiry,
any Drilling Partnership, has entered into any transaction or agreement (whether
or not in the ordinary course of business), other than any agreement
contemplated by the Acquisition, that is material to the Company and its
Subsidiaries taken as a whole or incurred any liability or obligation, direct or
contingent, that is material to the Company and its Subsidiaries taken as a
whole; and (iii) neither the Company nor any of its Subsidiaries has sustained
any loss or interference with its business that is material to the Company and
its Subsidiaries taken as a whole and that is either from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or Governmental Authority, except in each case of the foregoing clauses (i),
(ii) and (iii), as otherwise disclosed in the Company SEC Documents (and in the
case of (iii), as filed on or prior to the Acquisition Agreement Date).

 

Section 3.08                             No Violation or Default.  None of the
Company, any of its Subsidiaries or, to the best knowledge of the Company after
due inquiry, any of the Drilling Partnerships is (i) in violation of its charter
or bylaws or similar organizational documents; (ii) in default, and no event has
occurred that, with notice or lapse of time or both, would constitute such a
default, in the due performance or observance of any term, covenant or condition
contained in any indenture, mortgage, deed of trust, the Credit Facility or
other loan agreement or other Contract or instrument to which the Company, any
of its Subsidiaries or any of the Drilling Partnerships is a party or by which
the Company, any of its Subsidiaries or any of the Drilling Partnerships is
bound or to which any of the property, right or assets of the Company, any of
its Subsidiaries or any of the Drilling Partnerships is subject; or (iii) in
violation of any Law or any judgment or order of any arbitrator, except, in the
case of clauses (ii) and (iii) above, as disclosed in the Company SEC Documents
as filed on or prior to the Acquisition Agreement Date or for any such default
or violation that would not, individually or in the aggregate, have a Material
Adverse Effect.

 

11

--------------------------------------------------------------------------------


 

Section 3.09                             No Conflicts.  The execution, delivery
and performance by the Company of this Agreement and the issuance and sale of
the Purchased Securities will not (i) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
result in termination, modification or acceleration of, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company, any of its Subsidiaries or, the best knowledge of the
Company after due inquiry, any Drilling Partnership, pursuant to any indenture,
mortgage, deed of trust, the Credit Facility or other loan agreement or other
Contract or instrument to which the Company, any of its Subsidiaries or any
Drilling Partnership is a party or by which the Company, any of its Subsidiaries
or any Drilling Partnership is bound or to which any of the Properties of the
Company, any of its Subsidiaries or any Drilling Partnership is subject,
(ii) result in any violation of the provisions of the charter or bylaws or
similar organizational documents of the Company, any of its Subsidiaries or any
Drilling Partnership or (iii) result in the violation of any Law or any judgment
or order of any arbitrator, except, in the case of clauses (i) and (iii) above,
for any such conflict, breach, violation or default that would not, individually
or in the aggregate, have a Material Adverse Effect.

 

Section 3.10                             No Consents Required.  No consent,
approval, authorization, order, license, registration or qualification of or
with any Person, including any Governmental Authority, is required for the
execution, delivery and performance by the Company of this Agreement, the
issuance and sale of the Purchased Securities and the consummation of the
transactions contemplated by this Agreement, except for the registration under
the Securities Act of the Common Stock included in the Purchased Securities
pursuant to Article VIII, the listing of such shares on Nasdaq, and as may be
required under applicable state securities Laws.

 

Section 3.11                             Legal Proceedings.  Except as described
in the Company SEC Documents filed on or prior to the Acquisition Agreement
Date, there are no legal, governmental or regulatory investigations, actions,
suits or proceedings pending (“Actions”) to which the Company or any of its
Subsidiaries is a party or to which any Property of the Company or any of its
Subsidiaries is the subject and, to the best knowledge of the Company after due
inquiry, there are no Actions pending to which any Drilling Partnership is a
party or to which any property of any Drilling Partnership is the subject, in
each case that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect; and no such Actions are threatened or, to the
best knowledge of the Company after due inquiry, contemplated by any
Governmental Authority or threatened by others; and there are no current or
pending Actions that are required under the Securities Act to be described in
the Company SEC Documents that are not so described in the Company SEC
Documents.

 

Section 3.12                             Independent Accountants. 
PricewaterhouseCoopers LLP, which has certified certain financial statements of
the Company and its Subsidiaries, is an independent registered public accounting
firm with respect to the Company and its Subsidiaries within the applicable
rules and regulations adopted by the SEC and the Public Company Accounting
Oversight Board (United States) and as required by the Securities Act.

 

Section 3.13                             Title to Real and Personal Property. 
The Company, each of its Subsidiaries and, to the best knowledge of the Company
after due inquiry, the Drilling Partnerships, have (i) valid and defensible
title to substantially all their respective interests in

 

12

--------------------------------------------------------------------------------


 

their natural gas and oil properties leased or owned by them, (ii) good and
marketable title to all real property owned by them (other than the oil and gas
properties referred to in clause (i) above) and (iii) good and marketable title
to all personal property owned by them, in each case free and clear of all
liens, encumbrances and defects, except as encumbered by the Credit Facility and
as described in the Company SEC Documents or such as do not materially affect
the value of such property and do not materially interfere with the use made and
proposed to be made of such property in the aggregate by the Company, its
Subsidiaries and, to the best knowledge of the Company after due inquiry, the
Drilling Partnerships; and all assets held under lease by the Company, its
Subsidiaries and, to the best knowledge of the Company after due inquiry, the
Drilling Partnerships, are held by them under valid, subsisting and enforceable
leases, with such exceptions as are not material and do not materially interfere
with the use made of such properties and proposed to be made of such properties
by the Company, any of its Subsidiaries or, to the best knowledge of the Company
after due inquiry, the Drilling Partnerships.

 

Section 3.14                             Title to Intellectual Property.  The
Company, each of its Subsidiaries and, to the best knowledge of the Company
after due inquiry, the Drilling Partnerships, own or possess adequate rights to
use all material patents, patent applications, trademarks, service marks, trade
names, trademark registrations, service mark registrations, copyrights, licenses
and know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures) necessary for
the conduct of their respective businesses as currently conducted and as
proposed to be conducted, and the conduct of their respective businesses will
not conflict in any material respect with any such rights of others. The
Company, each of its Subsidiaries and, to the best knowledge of the Company
after due inquiry, the Drilling Partnerships have not received any notice of any
claim of infringement, misappropriation or conflict with any such rights of
others in connection with its patents, patent rights, licenses, inventions,
trademarks, service marks, trade names, copyrights and know-how, which could
reasonably be expected to result in a Material Adverse Effect.

 

Section 3.15                             Investment Company Act.  The Company is
not and, immediately after giving effect to the offering and sale of the
Purchased Securities will not be, required to register as an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
and the rules and regulations of the SEC thereunder.

 

Section 3.16                             Taxes.  The Company, its Subsidiaries
and the Drilling Partnerships have paid all material federal, state, local and
foreign taxes and filed all material tax returns required to be paid or filed
through the date hereof; and, except as otherwise disclosed in the Company SEC
Documents filed on or prior to the Acquisition Agreement Date, there is no
material tax deficiency that has been, or could reasonably be expected to be,
asserted against the Company, its Subsidiaries and the Drilling Partnerships or
any of their respective properties or assets.

 

Section 3.17                             Licenses and Permits. The Company, its
Subsidiaries and, to the best knowledge of the Company after due inquiry, the
Drilling Partnerships, possess all licenses, certificates, permits and other
authorizations issued by, and have made all declarations and filings with, the
appropriate Governmental Authorities that are necessary for the ownership or
lease of their respective properties or the conduct of their respective
businesses as described in the Company SEC Documents (other than drilling and
similar operational permits reasonably expected to be granted in the ordinary
course with respect to exploration and development

 

13

--------------------------------------------------------------------------------


 

activities), except where the failure to possess or make the same would not,
individually or in the aggregate, have a Material Adverse Effect; and, except as
described in the Company SEC Documents as filed on or prior to the Acquisition
Agreement Date, none of the Company, any of its Subsidiaries or, to the best
knowledge of the Company after due inquiry, any of the Drilling Partnerships,
has received notice of any revocation or modification of any such license,
certificate, permit or authorization or has any reason to believe that any such
license, certificate, permit or authorization will not be renewed in the
ordinary course, except as would not, individually or in the aggregate, have a
Material Adverse Effect.

 

Section 3.18                             No Labor Disputes.  No labor
disturbance by or dispute with employees of the Company or any of its
Subsidiaries or, to the best knowledge of the Company after due inquiry, the
Drilling Partnerships exists or, to the best knowledge of the Company, is
contemplated or threatened, and the Company is not aware of any existing or
imminent labor disturbance by, or dispute with, the employees of any of the
Company’s, its Subsidiaries’ or the Drilling Partnerships’ principal suppliers,
contractors or customers, except as would not, individually or in the aggregate,
have a Material Adverse Effect. Neither the Company nor any of its Subsidiaries
or the Drilling Partnerships have received any notice of cancellation or
termination with respect to any collective bargaining agreement to which it is a
party.

 

Section 3.19                             Compliance with and Liability under
Environmental Laws.

 

(a)                                 The Company, its Subsidiaries and, to the
best knowledge of the Company after due inquiry, the Drilling Partnerships
(i) are in compliance with any and all applicable foreign, federal, state and
local Laws relating to the protection of human health and safety, the
environment or hazardous or toxic substances or other wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses (other than permits reasonably expected to be
granted in the ordinary course with respect to exploration and development
activities) and (iii) are in compliance with all terms and conditions of any
such permit, license or approval, except where such noncompliance with
Environmental Laws, failure to receive required permits, licenses or other
approvals or failure to comply with the terms and conditions of such permits,
licenses or approvals would not, individually or in the aggregate, have a
Material Adverse Effect. Except as disclosed in the Company SEC Documents as
filed on or prior to the Acquisition Agreement Date, there are no costs or
liabilities associated with Environmental Laws (including, without limitation,
any capital or operating expenditures required for clean-up, closure of
properties or compliance with Environmental Laws or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties) which would, individually or in the aggregate,
have a Material Adverse Effect.

 

(b)                                 Except as disclosed in the Company SEC
Documents as filed on or prior to the Acquisition Agreement Date, (i) there has
been no storage, disposal, generation, manufacture, refinement, transportation,
handling or treatment of toxic wastes, medical wastes, solid wastes, hazardous
wastes or hazardous substances by the Company, any of its Subsidiaries or, to
the best knowledge of the Company after due inquiry, the Drilling Partnerships,
or any of their predecessors in interest, at, upon or from any of the property
now or previously owned, leased or operated by the Company, its Subsidiaries or,
to the best knowledge of the Company

 

14

--------------------------------------------------------------------------------


 

after due inquiry, the Drilling Partnerships, or any of their predecessors in
interest, in violation of any applicable Law, or which would require remedial
action under any applicable Law, except for any violation or remedial action
which would not have, or would not be reasonably likely to have, individually or
in the aggregate with all such violations and remedial actions, a Material
Adverse Effect; and (ii) there has been no material spill, discharge, leak,
emission, injection, escape, dumping or release of any kind onto such property
or into the environment surrounding such property of any toxic wastes, medical
wastes, solid wastes, hazardous wastes or hazardous substances for which the
Company, any of its Subsidiaries or, to the best knowledge of the Company after
due inquiry, the Drilling Partnerships, would be liable, except for any such
spill, discharge, leak, emission, injection, escape, dumping or release which
would not have or would not be reasonably likely to have, individually or in the
aggregate with all such spills, discharges, leaks, emissions, injections,
escapes, dumpings and releases, a Material Adverse Effect; and the terms
“hazardous wastes”, “toxic wastes”, “solid wastes”, “hazardous substances” and
“medical wastes” shall have the meanings specified in any applicable local,
state, federal and foreign laws, including Environmental Laws.

 

Section 3.20                             Compliance with ERISA.  (i) Each
employee benefit plan, within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), for which the
Company or any member of its “Controlled Group” (defined as any organization
which is a member of a controlled group of corporations within the meaning of
Sections 414(b), (c) (m) or (o) of the Code would have any liability) (each, a
“Plan”) has been maintained in compliance with its terms and the requirements of
any applicable Laws, including but not limited to ERISA and the Code, except for
noncompliance that could not reasonably be expected to result in material
liability to the Company, its Subsidiaries or the Drilling Partnerships; 
(ii) no prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred with respect to any Plan, excluding
transactions effected pursuant to a statutory or administrative exemption, that
could reasonably be expected to result in a material liability to the Company,
its Subsidiaries or the Drilling Partnerships; (iii) for each Plan that is
subject to the funding rules of Section 412 of the Code or Section 302 of ERISA,
the minimum funding standard of Section 412 of the Code or Section 302 of ERISA,
as applicable, has been satisfied (without taking into account any waiver
thereof or extension of any amortization period) and is reasonably expected to
be satisfied in the future (without taking into account any waiver thereof or
extension of any amortization period); (iv) with respect to each Plan, either
the fair market value of the assets of such Plan exceeds the present value of
all benefits accrued under such Plan (determined based on those assumptions used
to fund such Plan) or such Plan is unfunded, as defined under
Section 2520.104-44 of the Department of Labor Regulations; (v) no “reportable
event” (within the meaning of Section 4043(c) of ERISA) has occurred or is
reasonably expected to occur that either has resulted, or could reasonably be
expected to result, in material liability to the Company, its Subsidiaries or
the Drilling Partnerships; (vi) neither the Company nor any member of the
Controlled Group has incurred, nor reasonably expects to incur, any material
liability under Title IV of ERISA (other than contributions to the Plan or
premiums to the Pension Benefit Guaranty Corporation, in the ordinary course and
without default) in respect of a Plan (including a “multiemployer plan”, within
the meaning of Section 4001(a)(3) of ERISA); and (vii) to the best knowledge of
the Company, there is no pending audit or investigation by the IRS, the U.S.
Department of Labor, the Pension Benefit Guaranty Corporation or any other
Governmental Authority with respect to any Plan that could reasonably be
expected to result in material liability to the Company, its

 

15

--------------------------------------------------------------------------------


 

Subsidiaries or the Drilling Partnerships.  None of the following events has
occurred during the most recent fiscal year immediately prior to the date of
this Agreement or is reasonably likely to occur: (x) a material increase in the
aggregate amount of contributions required to be made to all Plans by the
Company or its Subsidiaries in the current fiscal year of the Company and its
Subsidiaries compared to the amount of such contributions made in the Company
and its Subsidiaries’ most recently completed fiscal year; or (y) a material
increase in the Company’s and its Subsidiaries’ “accumulated post-retirement
benefit obligations” (within the meaning of Statement of Financial Accounting
Standards 106) compared to the amount of such obligations in the Company’s and
its Subsidiaries’ most recently completed fiscal year.

 

Section 3.21                             Internal Controls.  The Company and its
Subsidiaries maintain an effective system of “disclosure controls and
procedures” (as defined in Rule 13a-15(e) under the Exchange Act) that complies
with the requirements of the Exchange Act and that has been designed to ensure
that information required to be disclosed by the Company in reports that it
files or submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the SEC’s rules and forms,
including controls and procedures designed to ensure that such information is
accumulated and communicated to the Company’s management as appropriate to allow
timely decisions regarding required disclosure. The Company and its Subsidiaries
have carried out evaluations of the effectiveness of their disclosure controls
and procedures as required by Rule 13a-15 of the Exchange Act.  The Company and
its Subsidiaries also maintain systems of “internal control over financial
reporting” (as defined in Rule 13a-15(f) of the Exchange Act) that comply with
the requirements of the Exchange Act and have been designed by, or under the
supervision of, their respective principal executive and principal financial
officers, or persons performing similar functions, to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with GAAP,
including, but not limited to, internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; (iv) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; and (v) the interactive data in Extensible Business
Reporting Language in the Company SEC Documents fairly presents the information
called for in all material respects and is prepared in accordance with the SEC’s
rules and guidelines applicable thereto.  Except as disclosed in the Company SEC
Documents, there are no material weaknesses in the Company’s internal controls. 
The Company’s auditors and the Audit Committee of the Board of Directors have
been advised of:  (i) all significant deficiencies and material weaknesses in
the design or operation of internal controls over financial reporting which have
adversely affected or are reasonably likely to adversely affect the Company’s
ability to record, process, summarize and report financial information; and
(ii) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal controls over
financial reporting.

 

Section 3.22                             Insurance.  The Company, its
Subsidiaries, and, to the best knowledge of the Company after due inquiry, the
Drilling Partnerships have insurance covering their respective properties,
operations, personnel and businesses, which insurance is in amounts and insures

 

16

--------------------------------------------------------------------------------


 

against such losses and risks as are adequate to protect the Company, its
Subsidiaries, the Drilling Partnerships and their respective businesses with
respect to matters covered by such insurance consistent with customary industry
standards; and none of the Company, any of its Subsidiaries or, to the best
knowledge of the Company after due inquiry, any Drilling Partnership has
(i) received notice from any insurer or agent of such insurer that material
capital improvements or other expenditures are required or necessary to be made
in order to continue such insurance or (ii) any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage at reasonable cost from similar insurers
as may be necessary to continue its business.

 

Section 3.23                             No Unlawful Payments.  None of the
Company, any of its Subsidiaries or, to the best knowledge of the Company after
due inquiry, any Drilling Partnership or, to the best knowledge of the Company,
any director, officer, agent, employee, Affiliate or other Representative of the
Company or any of its Subsidiaries has while acting on behalf of the Company
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expense relating to political activity; (ii) made or taken an
act in furtherance of an offer, promise or authorization of any direct or
indirect unlawful payment to any foreign or domestic government official or
employee, including of any government-owned or controlled entity or of a public
international organization, or any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder, or any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions; or (iv) made, offered, agreed,
requested or taken an act in furtherance of any unlawful bribe or other unlawful
benefit, including without limitation, any rebate, payoff, influence payment,
kickback or other unlawful or improper payment or benefit.

 

Section 3.24                             Compliance with Money Laundering Laws. 
The operations of the Company, its Subsidiaries and, to the best knowledge of
the Company after due inquiry, the Drilling Partnerships are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering Laws of all jurisdictions to which the
Company is subject and any related or similar rules, regulations or guidelines,
issued, administered or enforced by any Governmental Authority with jurisdiction
over the Company (collectively, the “Money Laundering Laws”) and no Action by or
before any Governmental Authority or any arbitrator involving the Company, any
of its Subsidiaries or any Drilling Partnership with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Company, threatened.

 

Section 3.25                             No Conflicts with Sanctions Laws.  None
of the Company, any of its Subsidiaries or, to the best knowledge of the Company
after due inquiry, any Drilling Partnership, or, to the best knowledge of the
Company, any director, officer, agent, employee, Affiliate or Representative of
the Company, any of its Subsidiaries or any Drilling Partnership is a Person
currently subject to or the target of any sanctions administered or enforced by
the United States Government, including, without limitation, the U.S. Department
of the Treasury’s Office of Foreign Assets Control, (collectively, “Sanctions”),
nor is the Company located, organized or resident in a country or territory that
is the subject or target of Sanctions, including,

 

17

--------------------------------------------------------------------------------


 

without limitation, Cuba, Iran, North Korea, Sudan, Syria and Crimea (each a
“Sanctioned Country”).  For the past five years, the Company and its
Subsidiaries have not knowingly engaged in and are not now knowingly engaged in
any dealings or transactions with any Person that at the time of the dealing or
transaction is or was the subject or the target of Sanctions or with any
Sanctioned Country.

 

Section 3.26                             No Restrictions on Subsidiaries.  No
Subsidiary of the Company is prohibited as of the Acquisition Agreement Date,
directly or indirectly, under any Contract or other instrument to which it is a
party or is subject, from paying any dividends to the Company, from making any
other distribution on such Subsidiary’s capital stock, from repaying to the
Company any loans or advances to such Subsidiary from the Company or from
transferring any of such Subsidiary’s properties or assets to the Company or any
other Subsidiary of the Company.

 

Section 3.27                             Certain Fees. No fees or commissions
are or will be payable by the Company to brokers, finders or investment bankers
with respect to the sale of any of the Purchased Securities or the consummation
of the transactions contemplated by the Transaction Documents for which any
Investor will be directly liable.  The Company agrees that it will indemnify and
hold harmless the Investors from and against any and all claims, demands or
liabilities for broker’s, finder’s, placement or other similar fees or
commissions incurred by the Company or alleged to have been incurred by the
Company in connection with the sale of the Purchased Securities or the
consummation of the transactions contemplated by the Transaction Documents.

 

Section 3.28                             Forward-Looking Statements.  No
forward-looking statement (within the meaning of Section 27A of the Securities
Act and Section 21E of the Exchange Act) contained in the Company SEC Documents
has been made or reaffirmed without a reasonable basis or has been disclosed
other than in good faith.

 

Section 3.29                             Statistical Market Data.  Nothing has
come to the attention of the Company that has caused the Company to believe that
the statistical and market-related data included in the Company SEC Documents is
not based on or derived from sources that are reliable and accurate in all
material respects.

 

Section 3.30                             Independent Petroleum Engineers.  Ryder
Scott Company, L.P., the petroleum engineer who has consented to being named as
having reviewed certain reserve data included in the Company SEC Documents, is
an independent engineering firm with respect to the Company and its
Subsidiaries.  The information underlying the estimates of oil and natural gas
reserves of the Company, its Subsidiaries and, to the best knowledge of the
Company after due inquiry, the Drilling Partnerships, which the Company prepared
and supplied to Ryder Scott Company, L.P. for the purpose of preparing the
reports referred to in the Company SEC Documents was true and correct in all
material respects on the dates such estimates were made and such information was
supplied and was prepared in accordance with customary industry practices.

 

Section 3.31                             Reserve Report Data.  The information
underlying the estimates of the oil and gas reserves of the Company, its
Subsidiaries and, to the best of the knowledge of the

 

18

--------------------------------------------------------------------------------


 

Company after due inquiry, the Drilling Partnerships as described in the Company
SEC Documents as filed on or prior to the Acquisition Agreement Date is complete
and accurate in all material respects (or, with regard to any information
underlying the estimates prepared by any petroleum engineers retained by the
seller of such oil and gas reserves, is, to the best knowledge of the Company
after reasonable investigation, complete and accurate in all material respects);
other than production of the Company’s reserves and intervening product price
fluctuations described in the Company SEC Documents, the Company is not aware of
any facts or circumstances that would result in a Material Adverse Effect in
such reserves or the present value of future net cash flows therefrom as
described in the Company SEC Documents.  Estimates of such reserves and present
values comply in all material respects with the applicable requirements of
Regulation S-X and Subpart 1200 of Regulation S-K.

 

Section 3.32                             Sarbanes Oxley Act.  There is and has
been no failure on the part of the Company or, to the best knowledge of the
Company, any of the Company’s directors or officers, in their capacities as
such, to comply with any provision of the Sarbanes-Oxley Act of 2002, as amended
and the rules and regulations promulgated in connection therewith, including
Section 402 related to loans and Sections 302 and 906 related to certifications.

 

Section 3.33                             Form S-3 Eligibility.  The Company is
eligible to use Form S-3 promulgated under the Securities Act for secondary
offerings.

 

Section 3.34                             Private Placement.  Assuming the
accuracy of the representations and warranties set forth in Article IV, the
offer and sale of the Purchased Securities to the Investors as contemplated
herein is exempt from the registration requirements of the Securities Act. The
Company has not, directly or indirectly, sold, offered for sale, solicited
offers to buy or otherwise negotiated in respect of, any security (as defined in
the Securities Act) which, to its knowledge, is or will be integrated with the
Purchased Securities sold pursuant to this Agreement.

 

Section 3.35                             No Other Registration Rights.  As of
the Acquisition Agreement Date, no Person has any registration rights with
respect to any securities of the Company or its Subsidiaries and no registration
rights will be granted to any Person that will materially interfere with or
otherwise have an adverse effect in any material respect on the rights of the
Investors under Article VIII.

 

Section 3.36                             Listing Requirements.  The Common Stock
is registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act, nor has the Company received any notification that the SEC is contemplating
terminating such registration. The Company is in material compliance with the
listing and maintenance requirements and any other applicable rules and
regulations of Nasdaq.

 

Section 3.37                             Exclusivity of Representations.  The
representations and warranties made by the Company herein are the exclusive
representations and warranties made by the Company.  The Company hereby
disclaims any other express or implied representations or warranties.

 

19

--------------------------------------------------------------------------------


 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF EACH INVESTOR

 

Each Investor, severally and not jointly, hereby represents and warrants to the
Company with respect to itself, as of the Acquisition Agreement Date and the
Closing Date, as follows:

 

Section 4.01                             Existence.  Such Investor (i) is duly
organized, validly existing and in good standing under the Laws of its
respective jurisdiction of organization (or with respect to an Investor that is
an individual, is of legal age and capacity) and (ii) has all requisite power
and authority to own its Properties and carry on its business as currently
conducted.

 

Section 4.02                             Authorization; Enforceability.  Such
Investor has all necessary legal power and authority to execute, deliver and
perform its obligations under each of the Transaction Documents to which it is a
party and to consummate the transactions contemplated thereby. The execution,
delivery and performance by such Investor of each of the Transaction Documents
to which it is a party, and the consummation of the transactions contemplated
thereby, have been duly authorized by all legal action on its part and, when
duly executed and delivered by the parties thereto in accordance with their
terms, each of the Transaction Documents to which such Investor is a party, will
constitute the legal, valid and binding obligations of such Investor,
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, fraudulent transfer and similar Laws
affecting creditors’ rights generally or by general principles of equity.

 

Section 4.03                             No Conflicts.  The execution, delivery
and performance by such Investor of this Agreement and the consummation of the
transactions contemplated hereby will not (i) conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any Properties of such Investor or any of its Subsidiaries
pursuant to, any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which such Investor or any of its Subsidiaries is a
party or by which such Investor or any of its Subsidiaries is bound or to which
any of the Properties of such Investor or any of its Subsidiaries is subject,
(ii) result in any violation of the provisions of the charter or bylaws or
similar organizational documents of such Investor or any of its Subsidiaries or
(iii) result in the violation of any Law, except, in the case of clauses (i) and
(iii) above, for any such conflict, breach, violation or default that would not,
individually or in the aggregate, reasonably be expected have a material adverse
effect on the ability of such Investor to perform its obligations hereunder.

 

Section 4.04                             Certain Fees.  No fees or commissions
are or will be payable by such Investor to brokers, finders or investment
bankers with respect to the purchase of any of the Purchased Securities or the
consummation of the transactions contemplated by the Transaction Documents for
which the Company will have any liability.  Such Investor agrees that it will
indemnify and hold harmless the Company from and against any and all claims,
demands or liabilities for broker’s, finder’s, placement or other similar fees
or commissions incurred by such Investor or alleged to have been incurred by
such Investor in connection with the purchase of the Purchased Securities or the
consummation of the transactions contemplated by the Transaction Documents.

 

20

--------------------------------------------------------------------------------


 

Section 4.05                             Unregistered Securities.

 

(a)                                 Accredited Investor Status; Sophisticated
Investor.  Such Investor is an “accredited investor” as that term is defined in
Rule 501 of the Securities Act and is able to bear the risk of its investment in
the Purchased Securities and, at the present time would be able to afford a
complete loss of such investments.  Such Investor has such knowledge,
sophistication and experience in financial and business matters that it is
capable of evaluating the merits and risks of the purchase of the Purchased
Securities.

 

(b)                                 Information.  Such Investor has been
furnished with and has had full access to all materials relating to the
business, finances and operations of the Company and relating to the offer and
sale of the Purchased Securities that have been requested by such Investor. 
Such Investor has been afforded the opportunity to ask questions of the Company
and received answers thereto, as such Investor deemed necessary in connection
with the decision to purchase the Purchased Securities.  Neither such inquiries
nor any other due diligence investigations conducted at any time by such
Investor shall modify, amend or affect such Investor’s right to rely on the
Company’s representations and warranties contained in Article III.  Such
Investor understands and acknowledges that its purchase of the Purchased
Securities involves a high degree of risk and uncertainty.  Such Investor has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its investment in the
Purchased Securities, and has made its own assessment and has satisfied itself
concerning the relevant tax and other economic considerations relevant to its
investment in the Purchased Securities.

 

(c)                                  Cooperation.  Such Investor shall cooperate
reasonably with the Company to provide any information required to be included
in the Company’s securities filings.

 

(d)                                 Investor Representation.  Such Investor is
purchasing the Purchased Securities for its own account, solely for the purpose
of investment and not with a view to distribution thereof. Such Investor has no
present agreement, undertaking, arrangement, obligation or commitment providing
for the disposition of the Purchased Securities. Such Investor understands and
acknowledges that the Purchased Securities it is purchasing are characterized as
“restricted securities” under the federal securities Laws inasmuch as they are
being acquired from the Company in a transaction not involving a public
offering. Such Investor has been advised and understands and acknowledges that
the Purchased Securities have not been registered under the Securities Act or
under the “blue sky” Laws of any jurisdiction and may be resold only if
registered pursuant to the provisions of the Securities Act (or if eligible,
pursuant to the provisions of Rule 144 promulgated under the Securities Act or
pursuant to another available exemption from the registration requirements of
the Securities Act).

 

(e)                                  General Solicitation. Such Investor is not
purchasing the Purchased Securities as a result of any advertisement, article,
notice or other communication regarding the Purchased Securities published in
any newspaper, magazine or similar media or broadcast over television or radio
or presented at any seminar or any other general solicitation or general
advertisement.

 

(f)                                   Legends.  Such Investor understands and
acknowledges that, until such time as the Purchased Securities have been
registered pursuant to the provisions of the Securities Act, or the

 

21

--------------------------------------------------------------------------------


 

Purchased Securities are eligible for resale pursuant to Rule 144 promulgated
under the Securities Act without any restriction as to the number of securities
as of a particular date that can then be immediately sold, the Purchased
Securities will bear the following restrictive legend:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THESE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT
TO THE SECURITIES UNDER SUCH ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
THEREUNDER AND, IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS
SOLD PURSUANT TO RULE 144 UNDER SUCH ACT OR THE ISSUER HAS RECEIVED
DOCUMENTATION REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT
REQUIRE REGISTRATION UNDER SUCH ACT.”

 

(g)                                  Reliance Upon Investor’s Representations
and Warranties.  Such Investor understands and acknowledges that the Purchased
Securities are being offered and sold in reliance on a transactional exemption
from the registration requirements of federal and state securities Laws, and
that the Company is relying in part upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
such Investor set forth in this Agreement in (i) concluding that the issuance
and sale of the Purchased Securities is a “private offering” and, as such, is
exempt from the registration requirements of the Securities Act, and
(ii) determining the applicability of such exemptions with respect to such
Investor’s purchase of the Purchased Securities.

 

Section 4.06                             Short Selling.  Such Investor
represents and warrants that it has not entered into any Short Sales of any
Common Stock owned by it between the time it first became aware of the identity
of the Company as the counterparty in the transactions contemplated by this
Agreement and the date hereof other than any Short Sales entered into by managed
funds or accounts over which such Investor has no discretion.

 

Section 4.07                             Exclusivity of Representations.  The
representations and warranties made by such Investor in the Transaction
Documents are the exclusive representations and warranties made by such
Investor. Such Investor hereby disclaims any other express or implied
representations or warranties.

 

ARTICLE V
COVENANTS

 

Section 5.01                             Taking of Necessary Action.  Each of
the parties hereto shall use its commercially reasonable efforts promptly to
take or cause to be taken all necessary action and promptly to do or cause to be
done all things necessary, proper or advisable under applicable Law to
consummate and make effective the transactions contemplated by this Agreement.

 

22

--------------------------------------------------------------------------------


 

ARTICLE VI
INDEMNIFICATION

 

Section 6.01                             Indemnification by the Company.  The
Company agrees to indemnify each Investor and its Representatives (collectively,
“Investor Related Parties”) from all Losses, and hold each of them harmless
against, any and all Actions (including any inquiries), demands, and causes of
action, as a result of the breach of any of the representations, warranties or
covenants of the Company contained in this Agreement; provided, however, that
such claim for indemnification relating to a breach of the representations or
warranties is made prior to the expiration of such representations or warranties
to the extent applicable, and in any event no later than twelve (12) months
after the Closing Date, except that (a) a claim for indemnification relating to
a breach of a Fundamental Representation may be made indefinitely and (b) a
claim for indemnification relating to a breach of the representations set forth
in Section 3.16 (Taxes) may be made until the expiration of the applicable
statute of limitations; and provided further, that no Investor Related Party
shall be entitled to recover its own special, consequential or punitive damages
under this Section 6.01.

 

Section 6.02                             Indemnification by Investors.  Each
Investor agrees to indemnify the Company and its Representatives (collectively,
“Company Related Parties”) from all Losses, and hold each of them harmless
against, any and all Actions (including any inquiries), demands, and causes of
action, as a result of the breach of any of the representations, warranties or
covenants of such Investor contained in this Agreement; provided, however, that
such claim for indemnification relating to a breach of the representations and
warranties is made prior to the expiration of such representations and
warranties, and in any event no later than 12 months after the Closing Date,
except that a claim for indemnification relating to a breach of a Fundamental
Representation may be made indefinitely; and provided further, that no Company
Related Party shall be entitled to recover its own special, consequential or
punitive damages under this Section 6.02.

 

Section 6.03                             Additional Limitations on
Indemnification. With respect to indemnification by the Company or the
Investors, (a) the Company and each Investor shall not be liable, as applicable,
under this Article VI until the aggregate amount of all claims against the
Company or such Investor, as applicable, in respect of indemnification under
this Article VI, other than with respect to indemnification for breach of any
Fundamental Representation or a breach of the representations set forth in
Section 3.16 (Taxes), exceeds $5,742,634.87 (the “Threshold Amount”), in which
event the Company or such Investor, as applicable, shall only be liable for
claims in excess of the Threshold Amount, (b) the Company and each Investor
shall not be liable, as applicable, under this Article VI, except with respect
to indemnification for breach of any Fundamental Representation or a breach of
the representations set forth in Section 3.16 (Taxes), for any individual or
series of related costs, losses, liabilities, damages or expenses which do not
exceed $100,000 (which costs, losses, liabilities, damages or expenses shall not
be counted toward the Threshold Amount) and (c) the Company’s and the Investors’
maximum aggregate liability, as applicable, under this Article VI, other than
with respect to indemnification for breach of any Fundamental Representation,
shall be limited to $57,426,348.73; provided, however, each Investor will be
entitled to its pro rata portion of any indemnification provided by the Company
under this Article VI, based on the percentage of Purchased Securities purchased
by such Investor and provided further that in no event will any Investor ever be
liable for more

 

23

--------------------------------------------------------------------------------


 

than the amount of net proceeds received by such Investor under the Acquisition
Agreement.  Notwithstanding anything to the contrary contained herein, any
damages otherwise indemnifiable under this Article VI shall be reduced by the
amount of insurance proceeds actually recovered by a Company Related Party or
Investor Related Party, as applicable, in respect of such damages (net of costs
of collection, deductibles and retro-premium adjustments).  Damages shall be
determined without duplication of recovery by reason of the state of facts
giving rise to such damages constituting a breach of more than one
representation, warranty, covenant or agreement.  Each of the parties
acknowledges that indemnification obligations under this Agreement and the
Acquisition Agreement may overlap, and agree that any such overlapping claim for
indemnification may be made under this Agreement or the Acquisition Agreement;
provided, however, that any claim for indemnity made against an indemnifying
party which may be brought under Article VIII shall be brought under
Section 8.07. No party may obtain duplicative indemnification or other recovery
under this Agreement and the Acquisition Agreement.

 

Section 6.04                             Exclusivity of Remedy.  Except with
respect to Section 8.07 and Article X of the Acquisition Agreement,
indemnification pursuant to the provisions of this Article VI shall be the
exclusive remedy of the parties for any misrepresentation or breach of any
warranty or covenant contained in this Agreement or in any closing document
executed and delivered pursuant to the provisions hereof.  Notwithstanding the
foregoing, the provisions of Section 8.07(c) shall apply, mutatis mutandis, to
indemnification claims referred to in Section 6.01, Section 6.02,
Section 8.07(a) or Section 8.07(b).

 

ARTICLE VII
STANDSTILL; LOCK-UP

 

Section 7.01                             Standstill. Each Investor agrees that,
for a period of the shorter of: (A) twelve (12) months from the Closing Date and
(B) a date that is at least six (6) months from the Closing Date when any
Investor ceases to Beneficially Own at least ten percent (10%) of the then
outstanding shares of Common Stock, neither it nor any of its controlled
Affiliates will, without the prior written consent of the Company: (i) acquire,
offer to acquire, or agree to acquire, directly or indirectly, by purchase or
otherwise, any debt or equity securities or direct or indirect rights to acquire
any debt or equity securities of the Company or any Subsidiary thereof, or any
assets of the Company or any Subsidiary or division thereof, (ii) make, or in
any way participate in, directly or indirectly, any “solicitation” of “proxies”
(as such terms are used in the rules of the SEC) to vote, or seek to advise or
influence any person or entity with respect to the voting of, any debt or equity
securities of the Company, (iii) make any public announcement with respect to,
or submit a proposal for, or offer of (with or without conditions) any
extraordinary transaction involving the Company or its debt, equity securities
or assets, (iv) form, join or in any way participate in a “group” (as defined in
Section 13(d)(3) of the Exchange Act) in connection with any of the foregoing or
(v) request the Company or any of its representatives, directly or indirectly,
to amend or waive any provision of this Section 7.01; provided, however, that
the restrictions set forth in clause (v) shall terminate and be of no further
force and effect if the Company enters into a definitive agreement with respect
to, or publicly announces that it plans to enter into, a transaction involving
all or a controlling portion of the Company’s equity securities or all or
substantially all of the Company’s assets (whether by merger, consolidation,
business combination, tender or exchange offer, recapitalization,

 

24

--------------------------------------------------------------------------------


 

restructuring, sale, equity issuance or otherwise).  During the time period
during which this provision is applicable to an Investor, such Investor agrees
to promptly advise the Company of any inquiry or proposal made to such Investor
or its Representatives with respect to any of the foregoing.  Notwithstanding
the foregoing, nothing in this paragraph shall be construed to prohibit
investments made by Representatives of an Investor in the ordinary course of
business in connection with 401(k) plans, mutual funds, pension plans, or
similar arrangements, or customary cash management policies, in each case only
if not specifically targeted to an investment in the Company or investments
entered into by managed funds or accounts over which such Investor has no
discretion.

 

Section 7.02                             Lock-Up.  Each Investor agrees that,
for a period of one hundred and eighty (180) days from the Closing (the “Lock-Up
Period”), it will not, without the prior written consent of the Company: 
(i) offer, pledge, sell, contract to sell, grant any option or contract to
purchase, purchase any option or contract to sell, or otherwise dispose of,
directly or indirectly, any shares of the Purchased Securities or any securities
convertible into, exercisable for, or exchangeable for shares of Purchased
Securities or (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the Purchased Securities, whether any such transaction described in clause
(i) or (ii) above is to be settled by delivery of Purchased Securities or such
other securities, in cash or otherwise.

 

ARTICLE VIII
REGISTRATION RIGHTS

 

Section 8.01                             Transfer Restricted Securities. For
purposes of this Article VIII and the registration rights granted to the
Investors by the Company hereunder, the Purchased Securities and any type of
interest issued to a Holder pursuant to Section 8.10 shall be “Transfer
Restricted Securities”.  Any Transfer Restricted Security will cease to be a
Transfer Restricted Security (i) when a registration statement covering such
Transfer Restricted Security becomes or has been declared effective by the SEC
and such Transfer Restricted Security has been sold or disposed of pursuant to
such effective registration statement; (ii) when such Transfer Restricted
Security has been disposed of pursuant to any section of Rule 144 (or any
similar provision then in effect) under the Securities Act; (iii) when such
Transfer Restricted Security is held by the Company or one of its Subsidiaries;
(iv) when such Transfer Restricted Security has been sold or disposed of in a
private transaction in which the transferor’s rights under this Agreement are
not assigned to the transferee of such securities pursuant to Section 8.09 or
(v) when such Transfer Restricted Security becomes eligible for resale without
restriction and without the need for current public information pursuant to any
section of Rule 144 (or any similar provision then in effect) under the
Securities Act, but only if the Holder of such Transfer Restricted Security is
not an Affiliate (as defined in Rule 144(a)(1)) of the Company.

 

Section 8.02                             Mandatory Registration. Within thirty
(30) days following the Closing (the “Expected Filing Date”), the Company shall
file a registration statement with the SEC providing for registration and
resale, on a continuous or delayed basis pursuant to Rule 415, of all of the
Transfer Restricted Securities then outstanding (the “Registration Statement”).
For the purpose of clarity, the Company may file one Registration Statement to
cover the Transfer Restricted Securities and the 299 Transfer Restricted
Securities.  The Company shall use its commercially reasonable efforts to cause
the Registration Statement to be declared effective under the

 

25

--------------------------------------------------------------------------------


 

Securities Act by the SEC as soon as reasonably practicable, but in no event
later than thirty (30) days following the filing of the Registration Statement,
or one hundred and twenty (120) days in the event the Registration Statement is
reviewed by the SEC (such effectiveness date, the “Expected Effectiveness
Date”). The Company shall use its commercially reasonable efforts to keep the
Registration Statement continuously effective under the Securities Act until the
earlier of (A) the date when all the Transfer Restricted Securities covered by
such Registration Statement have been sold and (B) the date on which all of the
shares of Common Stock purchased pursuant to this Agreement cease to be Transfer
Restricted Securities hereunder (such period, the “Effectiveness Period”). The
Registration Statement when effective (including the documents incorporated
therein by reference) will comply as to form in all material respects with all
applicable requirements of the Securities Act and the Exchange Act and will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading (in the case of any prospectus contained in such Registration
Statement, in the light of the circumstances under which a statement is made). 
As soon as practicable following the date that the Registration Statement
becomes effective, but in any event within two (2) Business Days of such date,
the Company shall provide the Holders with written notice of the effectiveness
of such Registration Statement.

 

Section 8.03                             Piggyback Registration. (a) If the
Company shall at any time propose to register the offer and sale of any shares
of Common Stock under the Securities Act (excluding an offering relating solely
to an employee benefit plan, an offering relating to a transaction on Form S-4
or Form S-8), the Company shall promptly notify any Holders with Transfer
Restricted Securities not already registered under a Registration Statement of
such proposal reasonably in advance of (and in any event at least five
(5) Business Days before) the filing of the relevant registration statement, as
applicable (the “Piggyback Notice”).  The Piggyback Notice shall offer such
Holders the opportunity to include in such registration the number of Transfer
Restricted Securities not already registered under a Registration Statement as
they may request (a “Piggyback Registration”).  The Company shall use
commercially reasonable efforts to include in each such Piggyback Registration
such Transfer Restricted Securities for which the Company has received written
requests within three (3) Business Days after sending the Piggyback Notice
(“Piggyback Request”) for inclusion therein.  If a Holder decides not to include
all of its Transfer Restricted Securities in any Piggyback Registration, such
Holder shall nevertheless continue to have the right to include any Transfer
Restricted Securities not already registered under a Registration Statement in
any subsequent registration statement as may be filed by the Company with
respect to offerings of Common Stock, all upon the terms and conditions set
forth herein.  The Holders’ right to Piggyback Registrations shall not encompass
a right to participate in an underwritten offering initiated by the Company or
by another Person; provided, that if the Company initiates an underwritten
offering of Common Stock on behalf of another Person, the Company will use its
commercially reasonable efforts to provide Holders of Transfer Restricted
Securities an opportunity to participate in such offering subject to customary
underwriters’ cutback provisions giving priority to the inclusion of the stock
of such other Person and other customary terms.

 

(b)                                 The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 8.03
at any time in its sole discretion whether or not any Holder has elected to
include Transfer Restricted Securities in such Piggyback Registration.  The

 

26

--------------------------------------------------------------------------------


 

registration expenses of such withdrawn registration shall be borne by the
Company in accordance with Section 8.06.

 

Section 8.04                             Blackout and Delay Rights.

 

Notwithstanding anything to the contrary contained herein, the Company’s
obligation to file and maintain the effectiveness of the Registration Statement
shall not apply in the following circumstances (collectively, “Blackout and
Delay Events”):

 

(a)                                 the Company shall not be required to file a
Registration Statement (or any amendment thereto) or, if a Registration
Statement has been filed but not declared effective by the SEC, request
effectiveness of such Registration Statement, for a period of up to forty-five
(45) days, if (i) the Company determines in good faith that a postponement is in
the best interest of the Company and its stockholders generally due to a pending
transaction involving the Company (including a pending securities offering by
the Company, or any proposed financing, acquisition, merger, tender offer,
business combination, corporate reorganization, consolidation or other
significant transaction involving the Company), (ii) the Company determines such
registration would require disclosure of material information that the Company
has a bona fide business purpose for preserving as confidential, or
(iii) audited financial statements as of a date other than the fiscal year end
of the Company would be required to be prepared; provided, however, that in no
event shall any such period exceed an aggregate of ninety (90) days in any
365-day period; and

 

(b)                                 the Company may, upon written notice to any
Selling Holder whose Transfer Restricted Securities are included in the
Registration Statement or other registration statement contemplated by this
Agreement, suspend such Selling Holder’s use of any prospectus which is a part
of the Registration Statement or other registration statement (in which event
the Selling Holder shall discontinue sales of the Transfer Restricted Securities
pursuant to the Registration Statement or other registration statement
contemplated by this Agreement but may settle any previously made sales of
Transfer Restricted Securities) if (i) the Company determines that it would be
required to make disclosure of material information in the Registration
Statement that the Company has a bona fide business purpose for preserving as
confidential or (ii) the Company has experienced some other material non-public
event the disclosure of which at such time, in the good faith judgment of the
Company, would adversely affect the Company; provided, however, in no event
shall the Selling Holders be suspended from selling Transfer Restricted
Securities pursuant to the Registration Statement or other registration
statement for a period that exceeds an aggregate of forty-five (45) days in any
180-day period or ninety (90) days in any 365-day period; provided further that
the period during which such Registration Statement must remain effective shall
be extended by a period equal to such suspension period.  Upon disclosure of
such information or the termination of the condition described above, the
Company shall provide prompt notice to the Selling Holders whose Transfer
Restricted Securities are included in the Registration Statement, and shall
promptly terminate any suspension of sales it has put into effect and shall take
such other reasonable actions to permit registered sales of Transfer Restricted
Securities as contemplated in this Agreement.

 

Section 8.05                             Sale Procedures.  In connection with
its obligations under this Article VIII, the Company will, as expeditiously as
possible (it being understood and agreed that,

 

27

--------------------------------------------------------------------------------


 

notwithstanding any other provision hereof, the Company shall not be required to
provide any non-public information to any Person hereunder unless such Person
agrees to maintain the confidentiality of such information):

 

(a)                                 prepare and file with the SEC such
amendments and supplements to the Registration Statement and the prospectus used
in connection therewith as may be necessary to keep the Registration Statement
effective for the Effectiveness Period and as may be necessary to comply with
the provisions of the Securities Act with respect to the disposition of all
Transfer Restricted Securities covered by the Registration Statement;

 

(b)                                 make available to one counsel selected by
Holders of a majority of Transfer Restricted Securities and the 299 Transfer
Restricted Securities (the “Holders’ Representative”) (i) at least three
(3) Business Days prior to the anticipated filing of the Registration Statement
or any other registration statement contemplated by this Agreement or any
supplement or amendment thereto (except for any filing made under the Exchange
Act that is incorporated by reference into the Registration Statement), upon
request, copies of reasonably complete drafts of all such documents proposed to
be filed (other than any filing made under the Exchange Act that is incorporated
by reference into the Registration Statement), and use commercially reasonable
efforts to address in each such document when so filed with the SEC such
comments as the Holder Representative reasonably shall propose prior to the
filing thereof, and (ii) such number of copies of the Registration Statement or
such other registration statement and the prospectus included therein and any
supplements and amendments thereto as any Selling Holder may reasonably request
in writing to the Company in order to facilitate the public sale or other
disposition of the Transfer Restricted Securities covered by such Registration
Statement or other registration statement;

 

(c)                                  if applicable, use its commercially
reasonable efforts to register or qualify the Transfer Restricted Securities
covered by the Registration Statement or any other registration statement
contemplated by this Agreement under the securities or blue sky Laws of such
U.S. states as the Selling Holders shall reasonably request in writing by the
time the Registration Statement is declared effective by the SEC; provided,
however, that no such registration or qualification shall be required in any
jurisdiction where, as a result thereof, the Company would become subject to
general service of process or to taxation or qualification to do business in
such jurisdiction solely as a result of registration or qualification;

 

(d)                                 promptly notify the Holders’ Representative,
at any time when a prospectus relating thereto is required to be delivered by
any of the Holders under the Securities Act, of (i) the filing of the
Registration Statement or any other registration statement contemplated by this
Agreement or any prospectus or prospectus supplement to be used in connection
therewith, or any amendment or supplement thereto (except for any filing made
under the Exchange Act that is incorporated by reference into the Registration
Statement), and, with respect to such Registration Statement or any other
registration statement or any post-effective amendment thereto, when the same
has become effective; and (ii) the receipt of any written comments from the SEC
with respect to any filing referred to in clause (i) and any written request by
the SEC for amendments or supplements to the Registration Statement or any other
registration statement or any prospectus or prospectus supplement thereto, in
each case that pertains to the Selling Holders;

 

28

--------------------------------------------------------------------------------


 

(e)                                  immediately notify each Selling Holder, at
any time when a prospectus relating thereto is required to be delivered under
the Securities Act, of (i) the happening of any event as a result of which the
prospectus or prospectus supplement contained in the Registration Statement or
any other registration statement contemplated by this Agreement, as then in
effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading (in the case of any prospectus contained therein, in the
light of the circumstances under which a statement is made); (ii) the issuance
or express threat of issuance by the SEC of any stop order suspending the
effectiveness of the Registration Statement or any other registration statement
contemplated by this Agreement, or the initiation of any proceedings for that
purpose; or (iii) the receipt by the Company of any notification with respect to
the suspension of the qualification of any Transfer Restricted Securities for
sale under the applicable securities or blue sky Laws of any jurisdiction. 
Following the occurrence of any of the events set forth in clauses (i) through
(iii) above, the Company agrees to as promptly as practicable, subject to any
Blackout and Delay Event, amend or supplement the prospectus or prospectus
supplement or take other appropriate action so that the prospectus or prospectus
supplement does not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing and to take such other commercially reasonable action as is necessary
to remove a stop order, suspension, threat thereof or proceedings related
thereto;

 

(f)                                   upon request, furnish to the Holders’
Representative copies of any and all transmittal letters or other correspondence
with the SEC or any other Governmental Authority or self-regulatory body or
other body having jurisdiction (including any domestic or foreign securities
exchange) relating expressly to the Registration Statement that pertains to the
Selling Holders;

 

(g)                                  otherwise comply with all applicable
rules and regulations of the SEC;

 

(h)                                 if requested by a Selling Holder,
(i) incorporate in a prospectus supplement such information as such Selling
Holder reasonably requests to be included therein relating to the sale and
distribution of Transfer Restricted Securities, including information with
respect to the number of Transfer Restricted Securities being offered or sold,
the purchase price being paid therefor and any other terms of the offering of
the Transfer Restricted Securities to be sold in such offering and (ii) make all
required filings of such prospectus supplement after being notified of the
matters to be incorporated in such prospectus supplement;

 

(i)                                     use commercially reasonable efforts to
cause all Transfer Restricted Securities which are registered to be listed on
the securities exchange on which similar securities issued by the Company are
then listed;

 

(j)                                    if applicable, cooperate with each
underwriter participating in the disposition of Transfer Restricted Securities
and their respective counsel in connection with any filings required to be made
with the Financial Industry Regulatory Authority;

 

(k)                                 any of the Selling Holders may distribute
the Transfer Restricted Securities by means of an underwritten offering;
provided that (i) such Selling Holders provide written notice

 

29

--------------------------------------------------------------------------------


 

to the Company of their intention (collectively, in such capacity the
“Initiating Holder”) to distribute Transfer Restricted Securities by means of an
underwritten offering (the “Underwritten Offering Notice” and such underwritten
offering being referred to herein as an “Underwritten Offering”), and Selling
Holders holding Transfer Restricted Securities and 299 Selling Holders holding
299 Transfer Restricted Securities having an aggregate value of at least $50
million based on the closing trading price of the Common Stock as of the date of
such Underwritten Offering Notice (“Minimum Underwritten Offering Amount”)
desire to include at least that amount in such Underwritten Offering, (ii) the
right of any Holder to include such Holder’s Transfer Restricted Securities in
an Underwritten Offering shall be conditioned upon the reasonable cooperation of
the Holder with the Company in effecting such offering, (iii) the managing
underwriter or managing underwriters thereof shall be designated by the Selling
Holders and 299 Selling Holders holding a majority of the Transfer Restricted
Securities and the 299 Transfer Restricted Securities, on an aggregate basis,
that are to be included in such Underwritten Offering (provided, however, that
such designated managing underwriter or managing underwriters shall be
reasonably acceptable to the Company), (iv) each Selling Holder participating in
such Underwritten Offering agrees to enter into an underwriting agreement in
customary form and sell such Selling Holder’s Transfer Restricted Securities on
the basis provided in any underwriting arrangements approved by Selling Holders
and 299 Selling Holders holding a majority of the Transfer Restricted Securities
and the 299 Transfer Restricted Securities, on an aggregate basis, to be
included in such Underwritten Offering, (v) each Selling Holder participating in
such Underwritten Offering completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements and (vi) the Company
shall not be required to effect an Underwritten Offering when doing so would be
prohibited by the terms of a customary “lock-up” or “market stand-off” provision
included in an underwriting agreement relating to a prior underwritten offering
of the Company’s securities, or when the Company would not be required to file a
Registration Statement pursuant to Section 8.04.  Upon receipt of an
Underwritten Offering Notice, the Company will provide prompt notice of such
Underwritten Offering to all Holders of Transfer Restricted Securities, and,
subject to the conditions set forth in the next paragraph, each Holder of
Transfer Restricted Securities shall have the right to sell Transfer Restricted
Securities in such Underwritten Offering.  The Company hereby agrees with each
Selling Holder that, in connection with any Underwritten Offering in accordance
with the terms hereof, it will negotiate in good faith and execute (and as
applicable perform its obligations under) all customary indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements, including using all commercially reasonable
efforts to procure customary legal opinions and auditor “comfort” letters.  The
Company shall have no obligation to include in the Underwritten Offering
Transfer Restricted Securities of a Holder who has failed to timely furnish such
information which, in the opinion of counsel to the Company, is reasonably
required to be furnished or confirmed in order for the registration statement to
comply with the Securities Act.  Notwithstanding the foregoing, (x) the Company
is not obligated to effect more than, in combination with any Underwritten
Offerings (as defined in the 299 Investment Agreement) pursuant to the 299
Investment Agreement, (A) two (2) Underwritten Offerings (as defined in this
Agreement and the 299 Investment Agreement) in any 12-month period and (B) a
total of six (6) Underwritten Offerings (as defined in this Agreement and the
299 Investment Agreement) pursuant to this Agreement and the 299 Investment
Agreement, and is not obligated to effect any Underwritten Offering that is less
than

 

30

--------------------------------------------------------------------------------


 

the Minimum Underwritten Offering Amount and (y) no Holder that Beneficially
Owns less than five percent (5%) of the then-outstanding shares of Common Stock
may initiate more than one Underwritten Offering.

 

If, in the case of an Underwritten Offering, the managing underwriter advises
the Company that the inclusion of all of the Transfer Restricted Securities of
the Selling Holders and the 299 Transfer Restricted Securities of the 299
Selling Holders in the subject Underwritten Offering would likely have an
adverse effect in any material respect on the price, timing or distribution of
Transfer Restricted Securities and the 299 Transfer Restricted Securities
proposed to be included in such Underwritten Offering, then the Company shall so
advise all Selling Holders of Transfer Restricted Securities that would
otherwise be included in such Underwritten Offering, and the number of Transfer
Restricted Securities and 299 Transfer Restricted Securities that may be
included in the Underwritten Offering shall be allocated to such Selling Holders
and 299 Selling Holders on a pro-rata basis based on the aggregate number of
Transfer Restricted Securities and 299 Transfer Restricted Securities proposed
to be sold by all such Selling Holders and 299 Selling Holders (including the
Initiating Holder) (or in such other proportion as the Selling Holders and the
299 Selling Holders (including the Initiating Holder) shall otherwise agree). 
If such Underwritten Offering includes any other securities (“Secondary
Securities”) in addition to Transfer Restricted Securities and the 299 Transfer
Restricted Securities, then the number of Secondary Securities, Transfer
Restricted Securities and 299 Transfer Restricted Securities  proposed to be
included in such Underwritten Offering shall be included in the following order:
(i) first, Transfer Restricted Securities held by Selling Holders and 299
Transfer Restricted Securities held by 299 Selling Holders on a pro-rata basis
based on the aggregate number of Transfer Restricted Securities and 299 Transfer
Restricted Securities proposed to be sold by all such Selling Holders and 299
Selling Holders (including the Initiating Holder) (or in such other proportion
as the Selling Holders and the 299 Selling Holders (including the Initiating
Holder) shall otherwise agree); and (ii) second, Secondary Securities. In the
event that the managing underwriter or managing underwriters limit the number of
Transfer Restricted Securities and 299 Transfer Restricted Securities to be
included in the Underwritten Offering pursuant to this Section 8.05(k) such that
more than 50% of the aggregate Transfer Restricted Securities and 299 Transfer
Restricted Securities set forth in the Underwritten Offering Notice are excluded
from the Underwritten Offering, such Underwritten Offering shall not be
considered to be an Underwritten Offering for purposes of the limitations set
forth in this Section 8.05(k).

 

After receiving an Underwritten Offering Notice, for a reasonable period prior
to such Underwritten Offering, the Company will make available upon reasonable
notice at the Company’s principal place of business or such other reasonable
place for inspection during normal business hours by the managing underwriter or
managing underwriters and their counsel, such financial and other information
and books and records of the Company, and cause the officers, employees, counsel
and independent certified public accountants of the Company to respond to such
inquiries and provide all information reasonably requested, as shall be
reasonably necessary (and in the case of counsel, not violate an attorney-client
privilege in such counsel’s reasonable belief) to conduct a reasonable
investigation within the meaning of Section 11 of the Securities Act.

 

31

--------------------------------------------------------------------------------


 

In connection with any Underwritten Offering, the Company will use commercially
reasonable efforts to cause appropriate officers and employees to be available,
on a customary basis and upon reasonable notice, to meet with prospective
investors in presentations, meetings and a road show (not to exceed two
(2) Business Days in length).

 

The Company will not name a Holder as an underwriter as defined in
Section 2(a)(11) of the Securities Act in any Registration Statement without
such Holder’s consent.  If the staff of the SEC requires the Company to name any
Holder as an underwriter as defined in Section 2(a)(11) of the Securities Act,
and such Holder does not consent thereto, then such Holder’s Transfer Restricted
Securities shall not be included on the Registration Statement and the Company
shall have no further obligations hereunder with respect to Transfer Restricted
Securities held by such Holder.

 

Each Selling Holder, upon receipt of notice from the Company of the happening of
any event of the kind described in subsection (e) of this Section 8.05, shall
forthwith discontinue offers and sales of the Transfer Restricted Securities by
means of a prospectus or prospectus supplement until such Selling Holder’s
receipt of the copies of the supplemented or amended prospectus contemplated by
subsection (e) of this Section 8.05 or until it is advised in writing by the
Company that the use of the prospectus may be resumed and has received copies of
any additional or supplemental filings incorporated by reference in the
prospectus, and, if so directed by the Company, such Selling Holder will deliver
to the Company (at the Company’s expense) all copies in its possession or
control, other than permanent file copies then in such Selling Holder’s
possession, of the prospectus covering such Transfer Restricted Securities
current at the time of receipt of such notice.

 

Section 8.06                             Expenses.  Each party shall be
responsible for its own fees and expenses in connection with this Article VIII
(and for the avoidance of doubt in the case of the 299 Investors under
Article VIII of the 299 Investment Agreement), except that the Company shall
pay:  (i) all registration and filing fees (including fees and expenses (A) with
respect to filings required to be made with the national stock exchange on which
the Transfer Restricted Securities are submitted for listing, (B) in compliance
with applicable state securities or “Blue Sky” Laws and (C) any fees of the
Financial Industry Regulatory Authority, Inc.), (ii) printing expenses
(including expenses of printing certificates for Company securities and of
printing prospectuses if the printing of prospectuses is necessary), (iii) fees
and disbursements of counsel, auditors and accountants for the Company,
(iv) Securities Act liability insurance, if the Company so desires such
insurance, and (v) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement.  Each Selling Holder participating in an Underwritten Offering
will bear its pro rata share of the applicable underwriting discounts or similar
fees based on the number of such Selling Holder’s Transfer Restricted Securities
to be registered in such offering relative to the aggregate number of securities
to be registered in such offering.

 

Section 8.07                             Indemnification.

 

(a)                                 Indemnification by the Company.  In the
event of any registration of any securities of the Company under the Securities
Act pursuant to this Article VIII, the Company will, and hereby does, indemnify
and hold harmless the seller of any Transfer Restricted Securities

 

32

--------------------------------------------------------------------------------


 

covered by such registration statement, its Representatives, each other Person
who participates in the offering or sale of such securities and each other
Person, if any, who controls such seller or participant, within the meaning of
the Securities Act, against any Losses, joint or several, to which such seller,
participant or any such Representative or controlling Person may become subject,
under the Securities Act or otherwise, as incurred, insofar as such Losses (or
Actions, whether commenced or threatened, in respect thereof) arise out of, are
caused by, result from or are based upon any untrue statement or alleged untrue
statement of any material fact contained in any registration statement under
which such securities were registered under the Securities Act, any preliminary
prospectus, final prospectus or summary prospectus contained therein, or any
amendment or supplement thereto, or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and the Company will reimburse such seller or
participant and each such Representative, and controlling Person for any legal
or any other expenses reasonably incurred by them in connection with
investigating or defending any such Loss or Action; provided, however, that the
Company shall not be liable in any such case to the extent that any such Loss
(or Action in respect thereof) or expense arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in such registration statement, any such preliminary prospectus, final
prospectus, summary prospectus, amendment or supplement in reliance upon and in
conformity with information pertaining to the seller or participant furnished to
the Company by the seller of such securities in writing or electronically
specifically for use in the preparation thereof.  Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
such seller or participant or any such Representative or controlling Person and
shall survive the transfer of such securities by such seller.

 

(b)                                 Indemnification by the Sellers.  The Company
may require, as a condition to including any Transfer Restricted Securities in
any registration statement filed pursuant to Section 8.02, that the Company
shall have received an undertaking satisfactory to it from the prospective
seller of such securities, to indemnify and hold harmless (in the same manner
and to the same extent as set forth in Section 8.07(a)) the Company, each
Representative of the Company and each other Person, if any, who controls the
Company within the meaning of the Securities Act, with respect to any statement
or alleged statement in or omission or alleged omission from such registration
statement, any preliminary prospectus, final prospectus or summary prospectus
contained therein, or any amendment or supplement thereto, if such statement or
alleged statement or omission or alleged omission was made in reliance upon and
in conformity with information pertaining to the seller or participant furnished
to the Company by the seller of such securities in writing or electronically
specifically for use in the preparation of such registration statement,
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement.  The maximum liability of each seller for any such indemnification
shall not exceed the amount of net proceeds received by such seller from the
sale of its Transfer Restricted Securities.  Such indemnity shall remain in full
force and effect, regardless of any investigation made by or on behalf of the
Company or any such Representative or controlling Person and shall survive the
transfer of such securities by such seller. All liability for any seller under
this Section 8.07(b) shall be several and not joint with any other seller.

 

(c)                                  Notices of Claims, etc.  Promptly after
receipt by an indemnified party of notice of the commencement of any action or
proceeding involving a claim referred to in Section 8.07(a) or Section 8.07(b),
such indemnified party will, if a claim in respect thereof is to be made

 

33

--------------------------------------------------------------------------------


 

against an indemnifying party, give written notice to the latter of the
commencement of such action; provided, however, that the failure of any
indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations under Section 8.07(a) or Section 8.07(b),
except to the extent that the indemnifying party is actually prejudiced by such
failure to give notice.  In case any such action is brought against an
indemnified party, unless in such indemnified party’s reasonable judgment a
conflict of interest between such indemnified and indemnifying parties may exist
in respect of such claim, the indemnifying party shall be entitled to
participate in and to assume the defense thereof, jointly with any other
indemnifying party similarly notified to the extent that it may wish, with
counsel reasonably satisfactory to such indemnified party, and after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, (i) the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by the
latter in connection with the defense thereof other than reasonable costs of
investigation; and (ii) the indemnified party shall not, without the consent of
the indemnifying party (which shall not be unreasonably withheld), consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to the
indemnifying party of a release from all liability in respect to such claim or
litigation.  No indemnifying party shall, without the consent of the indemnified
party (which consent shall not be unreasonably withheld), consent to entry of
any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation and contains no injunction or similar relief binding upon the
indemnified party.  An indemnifying party who is not entitled to, or elects not
to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel (in addition to any local counsel) for all
parties indemnified by such indemnifying party with respect to such claim,
unless in the reasonable judgment of any indemnified party there may be one or
more legal or equitable defenses available to such indemnified party that are in
addition to or may conflict with those available to another indemnified party
with respect to such claim.  The provisions of this Section 8.07(c) shall also
apply to indemnification claims made pursuant to Article VI, mutatis mutandis.
For the avoidance of doubt, notwithstanding any assumption by an indemnifying
party of the defense of a claim hereunder, the indemnified party shall have the
right to employ separate counsel in any such matter and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such indemnified party except as provided above.

 

(d)                                 Contribution.                     If, other
than for the reason set forth in the proviso to the first sentence in
Section 8.07(c), the indemnification provided for in this Section 8.07 is held
by a court of competent jurisdiction to be unavailable to an indemnified party
with respect to any Losses referred to herein, then the indemnifying party, in
lieu of indemnifying such indemnified party hereunder, shall contribute to the
amounts paid or payable by such indemnified party as a result of such Losses in
such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other
hand in connection with the statements or omissions which resulted in such
Losses as well as any other relevant equitable considerations; provided,
however, that the maximum amount of liability in respect of such contribution
shall be limited, in the case of each Selling Holder of Transfer Restricted
Securities, to an amount equal to the net proceeds actually received by such
Selling Holder from the sale of Transfer Restricted Securities effected pursuant
to such registration.  The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to,

 

34

--------------------------------------------------------------------------------


 

among other things, whether the untrue or alleged untrue statement of a material
fact or the omission to state a material fact relates to information supplied by
the indemnifying party or by the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.  Further, no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 

Section 8.08                             Rule 144 Reporting.  With a view to
making available the benefits of certain rules and regulations of the SEC that
may permit the sale of the Transfer Restricted Securities to the public without
registration, the Company agrees to use its commercially reasonable efforts to:

 

(a)                                 make and keep public information regarding
the Company available, as those terms are understood and defined in Rule 144
under the Securities Act, at all times from and after the date hereof;

 

(b)                                 file with the SEC in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act at all times from and after the date hereof; and

 

(c)                                  so long as a Holder owns any Transfer
Restricted Securities, furnish, unless otherwise available via EDGAR, to such
Holder forthwith upon request a copy of the most recent annual or quarterly
report of the Company, and such other reports and documents so filed as such
Holder may reasonably request in availing itself of any rule or regulation of
the SEC allowing such Holder to sell any such securities without registration.

 

Section 8.09                             Transfer or Assignment of Registration
Rights.  The rights to cause the Company to register Transfer Restricted
Securities granted to the Investors by the Company under this Article VIII may
be transferred or assigned by any Investor to one or more transferees or
assignees of Transfer Restricted Securities; provided, however, that (a) unless
the transferee or assignee is an Affiliate of, and after such transfer or
assignment continues to be an Affiliate of, such Investor, the amount of
Transfer Restricted Securities transferred or assigned to such transferee or
assignee (together with any 299 Transfer Restricted Securities transferred or
assigned under the 299 Investment Agreement, as applicable) shall represent at
least $25,000,000 of Transfer Restricted Securities and 299 Transfer Restricted
Securities in the aggregate (based on the market price of the Common Stock on
the trading day prior to such transfer), (b) the Company is given prior written
notice prior of any such transfer or assignment, stating the name and address of
each such transferee or assignee and identifying the securities with respect to
which such registration rights are being transferred or assigned, and (c) each
such transferee or assignee assumes in writing responsibility for its portion of
the obligations of such Investor under this Agreement and the 299 Investment
Agreement, if applicable.

 

Section 8.10                             Recapitalization, Exchanges, Etc.
Affecting the Shares.  The provisions of this Article VIII shall apply to the
full extent set forth herein with respect to any and all shares of the Company
or any successor or assign of the Company (whether by merger, consolidation,
sale of assets or otherwise) that may be issued in respect of, in exchange for
or in substitution of, the

 

35

--------------------------------------------------------------------------------


 

Transfer Restricted Securities, and shall be appropriately adjusted for
combinations, share splits, recapitalizations, pro rata distributions of shares
and the like occurring after the date of this Agreement.

 

ARTICLE IX
MISCELLANEOUS

 

Section 9.01                             Notices.  All notices and
communications required or permitted under this Agreement shall be in writing
and shall be sufficiently given, effective upon receipt, if (a) personally
delivered in writing, (b) mailed by registered or certified mail, postage
prepaid, or bonded overnight carrier, or (c) sent by electronic mail with a PDF
of the notice or other communication attached (with the original sent by
U.S. mail or an overnight carrier the same day such electronic mail is sent):

 

The Company:

PDC Energy, Inc.

 

1775 Sherman St, Suite 3000

 

Denver, CO 80203

 

Email:

Nicole.Martinet@pdce.com

 

 

Andrew.Fiske@pdce.com

 

Attn:

Nicole Martinet

 

 

Andrew Fiske

 

with a copy (which shall not constitute notice) to:

 

 

 

Davis Graham & Stubbs LLP

 

1550 17th Street, Suite 500

 

Denver, CO 80202

 

Email:

John.Elofson@dgslaw.com

 

Attn:

John Elofson

 

 

Investors:

Kimmeridge Energy Exploration Fund III, LP

 

c/o Kimmeridge Energy Management Company LLC

 

400 Madison Avenue, Suite 14C

 

New York, New York 10017

 

Email: henry.makansi@kimmeridgeenergy.com

 

Attn: Henry Makansi

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Sidley Austin LLP

 

1000 Louisiana St., Suite 6000

 

Houston, Texas 77002

 

Email: irotter@sidley.com

 

Attn: Irving Rotter

 

Any party may, by written notice so delivered to the other party in accordance
with this Section 9.01, change the address or individual to which delivery of
any communication or notice under this Agreement shall be made to such party.

 

36

--------------------------------------------------------------------------------


 

Section 9.02                             Amendments and Severability.  Except
with respect to the addresses under Section 9.01 and as described below, this
Agreement may not be amended, modified or waived, except by an instrument in
writing executed, by the Company and the Investors in the case of amendment or
modification, or, in the case of a waiver, by the party to whom the obligation
waived was owed.  The invalidity of any one or more provisions of this Agreement
shall not affect the validity of this Agreement as a whole, and in case of any
such invalidity, this Agreement shall be construed as if the invalid provision
had not been included herein. Notwithstanding the foregoing, Article VIII may
not be amended, modified or waived, except by an instrument in writing executed
by the Company and the Holders of a majority of the then outstanding Transfer
Restricted Securities.

 

Section 9.03                             Assignment.  Subject to Section 8.09,
no party may assign this Agreement or any of its rights or interests under this
Agreement, or delegate any of its obligations or liabilities under this
Agreement, without the prior written consent of the other parties, which consent
may be withheld in each such party’s sole and absolute discretion and may be
conditioned on the receipt of a written assumption of such obligations from the
delegate.  Any purported assignment or delegation in violation of this
Section 9.03 is void.

 

Section 9.04                             Interpretation.

 

(a)                                 Headings.  The headings of the Articles and
Sections of this Agreement are for guidance and convenience of reference only
and shall not limit or otherwise affect the interpretation of any of the terms
or provisions of this Agreement.

 

(b)                                 Construction.  Unless the context requires
otherwise:  (i) the gender (or lack of gender) of all words used in this
Agreement includes the masculine, feminine and neuter; (ii) references to
Articles, Sections, Exhibits and Schedules refer to Articles, Sections, Exhibits
and Schedules as applicable, of this Agreement; (iii) references to Laws refer
to such Laws as they may be amended from time to time, and references to
particular provisions of a Law include any corresponding provisions of any
succeeding Law; (iv) references to money refer to legal currency of the United
States of America; (v) the word “including” shall mean “including, without
limitation”; and (vi) all capitalized terms defined herein are equally
applicable to both the singular and plural forms of such terms.

 

(c)                                  Exhibits and Schedules.  All Exhibits and
Schedules attached to or referred to in this Agreement are incorporated into and
made a part of this Agreement.

 

(d)                                 Not to be Construed Against Drafter.  The
parties acknowledge that they have had an adequate opportunity to review each
and every provision contained in this Agreement and to submit the same to legal
counsel for review and comment, including the waivers and indemnities contained
herein.  Based on such review and consultation, the parties agree with each and
every term contained in this Agreement.  Based on the foregoing, the parties
agree that the rule of construction that a contract be construed against the
drafter, if any, shall not be applied in the interpretation and construction of
this Agreement.

 

(e)                                  Time for Performance.  If any time period
hereunder expires on, or the date for or deadline for performance of any
obligations or delivery of any notice hereunder falls on, a

 

37

--------------------------------------------------------------------------------


 

day which is not a Business Day, unless otherwise provided for herein, then the
date of expiration of any such time period, or the date for or deadline for
performance of any such obligation or delivery of any such notice hereunder,
shall be extended to the next Business Day.

 

Section 9.05                             Governing Law.  This Agreement shall be
governed by and construed under the Laws of the State of Delaware, excluding any
choice of law rules which may direct the application of the Laws of another
jurisdiction.

 

Section 9.06                             Entire Agreement.  This Agreement, the
299 Investment Agreement, the Acquisition Agreement and the Confidentiality
Agreements shall constitute the entire understanding among the parties with
respect to the subject matter hereof, superseding all negotiations, prior
discussions and prior agreements and understandings relating to such subject
matter, whether oral or written.

 

Section 9.07                             Parties in Interest.  This Agreement
shall be binding upon, and shall inure to the benefit of, the parties and their
respective successors and permitted assigns.  Except with respect to Article VI
and Section 8.07, nothing contained in this Agreement, express or implied, is
intended to confer upon any other person or entity (other than the parties, and
their respective successors and permitted assigns) any benefits, rights or
remedies.

 

Section 9.08                             Waiver.  Except as set forth in
Section 9.02, the failure of a party to insist on the strict performance of any
provision of this Agreement or to exercise any right, power or remedy upon a
breach thereof shall not constitute a waiver of any provisions of this Agreement
or limit such party’s right thereafter to enforce any provision or exercise any
right.

 

Section 9.09                             Conspicuousness of Provisions.  The
parties acknowledge and agree that the provisions contained in this Agreement
that are set out in “bold” and/or all capital letters satisfy the requirement of
the “express negligence rule” and any other requirement at law or in equity that
provisions contained in a contract be conspicuously marked or highlighted.

 

Section 9.10                             Counterparts.  This Agreement may be
executed by the parties in any number of counterparts, each of which shall be
deemed an original instrument, but all of which together shall constitute one
and the same instrument.  Facsimile and electronic (i.e., pdf transmission)
signature pages shall constitute original signature pages hereunder.

 

Section 9.11                             Waiver of Jury Trial; Submission to
Jurisdiction.

 

(a)                                 THE PARTIES IRREVOCABLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO A TRIAL BY JURY WITH
RESPECT TO ANY ACTION BASED ON, RELATED TO, OR ARISING OUT OF (IN WHOLE OR IN
ANY PART IN ANY WAY) THIS AGREEMENT.

 

(b)                                 WITH RESPECT TO ANY ACTION, EACH PARTY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE STATE COURTS OF DELAWARE OR THE
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE AND HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION SHALL BE HEARD AND DETERMINED
IN SUCH DELAWARE STATE OR FEDERAL COURT.  EACH PARTY HEREBY IRREVOCABLY WAIVES,
TO THE

 

38

--------------------------------------------------------------------------------


 

FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSES OF LACK OF
JURISDICTION, IMPROPER VENUE OR AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION.  THE PARTIES FURTHER AGREE, TO THE EXTENT PERMITTED BY LAW, THAT A FINAL
AND UNAPPEALABLE JUDGMENT AGAINST ANY OF THEM IN ANY ACTION CONTEMPLATED ABOVE
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION BY SUIT ON THE
JUDGMENT, A CERTIFIED COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE FACT AND
AMOUNT OF SUCH JUDGMENT.

 

Section 9.12                             Specific Performance.  Each party
acknowledges that if any of the provisions of this Agreement were not performed
by it in accordance with their specific terms, irreparable damage to the other
party would occur, no adequate remedy at law would exist and damages would be
difficult to determine, and such other party shall be entitled to specific
performance of the terms hereof and immediate injunctive relief, without the
necessity of proving the inadequacy of money damages as a remedy, in addition to
any other remedy available at law or in equity.

 

Section 9.13                             Relationship of the Parties.  This
Agreement shall not create and it is not the purpose or intention of the parties
to create any partnership, mining partnership, joint venture, general
partnership, or other partnership relationship and none shall be inferred, and
nothing in this Agreement shall be construed to establish a fiduciary
relationship between the parties for any purpose.

 

[Signature page follows.]

 

39

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first written above.

 

 

 

PDC ENERGY, INC.

 

 

 

 

 

 

 

By:

/s/ Nicole L. Martinet

 

Name:

Nicole L. Martinet

 

Title:

Vice President and Associate General Counsel

 

SIGNATURE PAGE TO

INVESTMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

Baker Hughes Oilfield Operations, Inc.

 

 

 

 

 

 

 

By:

/s/ Edward J. Gilliard

 

Name:

Edward J. Gilliard

 

Title:

Commercial Director

 

SIGNATURE PAGE TO

INVESTMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

Energo Holding Inc.

 

 

 

 

 

 

 

By:

/s/ Sergei Pokrovsky

 

Name:

Sergei Pokrovsky

 

Title:

Director

 

SIGNATURE PAGE TO

INVESTMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

G ERP LLC

 

 

 

 

 

 

 

By:

/s/ Claire E. Fefer

 

Name:

Claire E. Fefer

 

Title:

Investment Manager

 

 

DUMAC, Inc.

 

 

Authorized Agent

 

 

 

 

 

 

 

By:

/s/ David R. Shumate

 

Name:

David R. Shumate

 

Title:

Executive Vice President

 

 

DUMAC, Inc.

 

 

Authorized Agent

 

SIGNATURE PAGE TO

INVESTMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

G HSP LLC

 

 

 

 

 

 

 

By:

/s/ Claire E. Fefer

 

Name:

Claire E. Fefer

 

Title:

Investment Manager

 

 

DUMAC, Inc.

 

 

Authorized Agent

 

 

 

 

 

 

 

By:

/s/ David R. Shumate

 

Name:

David R. Shumate

 

Title:

Executive Vice President

 

 

DUMAC, Inc.

 

 

Authorized Agent

 

SIGNATURE PAGE TO

INVESTMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

G JBD LLC

 

 

 

 

 

 

 

By:

/s/ Claire E. Fefer

 

Name:

Claire E. Fefer

 

Title:

Investment Manager

 

 

DUMAC, Inc.

 

 

Authorized Agent

 

 

 

 

 

 

 

By:

/s/ David R. Shumate

 

Name:

David R. Shumate

 

Title:

Executive Vice President

 

 

DUMAC, Inc.

 

 

Authorized Agent

 

SIGNATURE PAGE TO

INVESTMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

G LTP LLC

 

 

 

 

 

 

 

By:

/s/ Claire E. Fefer

 

Name:

Claire E. Fefer

 

Title:

Investment Manager

 

 

DUMAC, Inc.

 

 

Authorized Agent

 

 

 

 

 

 

 

By:

/s/ David R. Shumate

 

Name:

David R. Shumate

 

Title:

Executive Vice President

 

 

DUMAC, Inc.

 

 

Authorized Agent

 

SIGNATURE PAGE TO

INVESTMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

Glenmede Private Investment Fund VIII, L.L.C.

 

 

 

 

 

 

 

By:

/s/ Anthony Albuquerque

 

Name:

Anthony Albuquerque

 

Title:

Vice President

 

SIGNATURE PAGE TO

INVESTMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

Glenmede Private Investment Fund VIII-B, LLC

 

 

 

 

 

 

 

By:

/s/ Anthony Albuquerque

 

Name:

Anthony Albuquerque

 

Title:

Vice President

 

SIGNATURE PAGE TO

INVESTMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

Gothic Corporation

 

 

 

 

 

 

 

By:

/s/ Claire E. Fefer

 

Name:

Claire E. Fefer

 

Title:

Investment Manager

 

 

DUMAC, Inc.

 

 

Authorized Agent

 

 

 

 

 

 

 

By:

/s/ David R. Shumate

 

Name:

David R. Shumate

 

Title:

Executive Vice President

 

 

DUMAC, Inc.

 

 

Authorized Agent

 

SIGNATURE PAGE TO

INVESTMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

Gothic ERP LLC

 

 

 

 

 

 

 

By:

/s/ Claire E. Fefer

 

Name:

Claire E. Fefer

 

Title:

Investment Manager

 

 

DUMAC, Inc.

 

 

Authorized Agent

 

 

 

 

 

 

 

By:

/s/ David R. Shumate

 

Name:

David R. Shumate

 

Title:

Executive Vice President

 

 

DUMAC, Inc.

 

 

Authorized Agent

 

SIGNATURE PAGE TO

INVESTMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

Gothic HSP Corporation

 

 

 

 

 

 

 

By:

/s/ Claire E. Fefer

 

Name:

Claire E. Fefer

 

Title:

Investment Manager

 

 

DUMAC, Inc.

 

 

Authorized Agent

 

 

 

 

 

 

 

By:

/s/ David R. Shumate

 

Name:

David R. Shumate

 

Title:

Executive Vice President

 

 

DUMAC, Inc.

 

 

Authorized Agent

 

SIGNATURE PAGE TO

INVESTMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

Gothic JBD LLC

 

 

 

 

 

 

 

By:

/s/ Claire E. Fefer

 

Name:

Claire E. Fefer

 

Title:

Investment Manager

 

 

DUMAC, Inc.

 

 

Authorized Agent

 

 

 

 

 

 

 

By:

/s/ David R. Shumate

 

Name:

David R. Shumate

 

Title:

Executive Vice President

 

 

DUMAC, Inc.

 

 

Authorized Agent

 

SIGNATURE PAGE TO

INVESTMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

J. Paul Getty Trust

 

 

 

 

 

By:

/s/ James M. Williams

 

Name:

James M. Williams

 

Title:

Chief Investment Officer & Treasurer

 

SIGNATURE PAGE TO

INVESTMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

Jayhawk Investments, LLC

 

 

 

 

By:

Nadel and Gussman Management, LLC,
its Manager

 

 

 

 

 

 

 

 

By:

/s/ James F. Adelson

 

 

Name:

James F. Adelson

 

 

Title:

Manager

 

SIGNATURE PAGE TO

INVESTMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

Kimmeridge Public Management, LP

 

 

 

By:

Kimmeridge Public Management GP,
LLC, its general partner

 

 

 

 

 

 

 

 

By:

/s/ Benjamin Dell

 

 

Name:

Benjamin Dell

 

 

Title:

Manager

 

SIGNATURE PAGE TO

INVESTMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

INVESTORS

 

 

 

LUKOIL Europe Holdings B.V.

 

 

 

By:

/s/ Robert Gulla

 

Name:

Robert Gulla

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Rumoldus de Schutter

 

Name:

Rumoldus de Schutter

 

Title:

Director

 

SIGNATURE PAGE TO

INVESTMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

MF Real Assets LLC

 

 

 

 

 

By:

/s/ Eric F. Achepohl

 

Name:

Eric F. Achepohl

 

Title:

CEO, The Benida Group, LLC,
Manager

 

SIGNATURE PAGE TO

INVESTMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

Murray Klein Irrevocable Trust

 

 

 

 

 

By:

/s/ David Klein

 

Name:

David Klein

 

Title:

Trustee

 

SIGNATURE PAGE TO

INVESTMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

PCT Partners, LLC

 

 

 

 

 

By:

/s/ Christopher Zafiriou

 

Name:

Christopher Zafiriou

 

Title:

Managing Director

 

 

Glenmede Trust Company

 

SIGNATURE PAGE TO

INVESTMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

/s/ Peter G. Moreland

 

Peter G. Moreland

 

SIGNATURE PAGE TO

INVESTMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

/s/ Richard F. Aurand

 

Richard F. Aurand

 

SIGNATURE PAGE TO

INVESTMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

Roxanna Oil Company

 

 

 

 

 

 

 

By:

/s/ Julie Garvin

 

Name:

Julie Garvin

 

Title:

President

 

SIGNATURE PAGE TO

INVESTMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

SCHF CIF, L.P./CIF 2014-A Series

 

 

 

 

 

 

 

By:

/s/ Irwin Gross

 

Name:

Irwin Gross

 

Title:

Managing Member

 

SIGNATURE PAGE TO

INVESTMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

SCHF (M) ECI, L.P.

 

 

 

 

 

 

 

By:

/s/ Irwin Gross

 

Name:

Irwin Gross

 

Title:

Managing Member

 

SIGNATURE PAGE TO

INVESTMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

South Quad Partners

 

 

 

 

 

 

 

By:

/s/ Theodore W. Auman

 

Name:

Theodore W. Auman

 

Title:

General Partner

 

SIGNATURE PAGE TO

INVESTMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

TCS Private Equity III, L.L.C.-Series 23

 

 

 

By: TCS Capital Management Group, Series Manager

 

 

 

 

 

 

 

By:

/s/ Theodore G. Schwartz

 

Name:

Theodore G. Schwartz

 

Title:

President, Three PI, Inc., its sole member

 

SIGNATURE PAGE TO

INVESTMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

University of Virginia Investment Management Company

 

 

 

 

 

 

 

By:

/s/ Jonathan E. Earnhardt

 

Name:

Jonathan E. Earnhardt

 

Title:

Managing Director

 

SIGNATURE PAGE TO

INVESTMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

Walnut Street Partners

 

 

 

 

 

 

 

By:

/s/ Terrence J. McGlinn, Sr.

 

Name:

Terrence J. McGlinn, Sr.

 

Title:

General Partner

 

SIGNATURE PAGE TO

INVESTMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

William Marsh Rice University

 

 

 

 

 

 

 

By:

/s/ Ronald E. Long

 

Name:

Ronald E. Long

 

Title:

Associate Treasurer

 

SIGNATURE PAGE TO

INVESTMENT AGREEMENT

 

--------------------------------------------------------------------------------